EXHIBIT 10.1
EQUITY PURCHASE AGREEMENT
by and among
XATA CORPORATION,
TURNPIKE GLOBAL TECHNOLOGIES INC.,
TURNPIKE GLOBAL TECHNOLOGIES LLC,
THE STOCKHOLDERS OF TURNPIKE GLOBAL TECHNOLOGIES INC.,
THE MEMBERS OF TURNPIKE GLOBAL TECHNOLOGIES LLC,
and
BRENDAN STAUB, AS SELLERS’ REPRESENTATIVE
DATED AS OF DECEMBER 4, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1  
1.1
  Definitions     1  
1.2
  Interpretation     10  
 
            ARTICLE II PURCHASE AND SALE     11  
2.1
  Purchase of the Shares and Membership Interests     11  
2.2
  Purchase Price     12  
2.3
  Closing and Guaranteed Payments     12  
2.4
  Purchase Price Adjustment     12  
2.5
  Earnout Payments     13  
2.6
  Non-Accredited US Sellers     16  
2.7
  Shareholder Approval     16  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS AS TO THE
COMPANIES     16  
3.1
  Organization and Authorization     16  
3.2
  Due Execution and Delivery; Binding Obligations     17  
3.3
  Capitalization     17  
3.4
  No Conflict or Violation     19  
3.5
  Legal Proceedings, Orders and Judgments     19  
3.6
  Compliance with Law     19  
3.7
  Financial Statements     19  
3.8
  Absence of Undisclosed Liabilities     20  
3.9
  Absence of Changes     20  
3.10
  Material Contracts     22  
3.11
  Material Customers     23  
3.12
  Real Property     23  
3.13
  Tangible Property     24  
3.14
  Taxes     24  
3.15
  Permits     26  
3.16
  Intellectual Property     26  

 



--------------------------------------------------------------------------------



 



             
3.17
  Employee Matters and Benefit Plans     29  
3.18
  Environmental Matters     33  
3.19
  Insurance     33  
3.20
  Affiliate Transactions     34  
3.21
  No Brokers or Finders     34  
3.22
  Accounts Receivable     34  
3.23
  Inventory     34  
3.24
  Powers of Attorney     34  
3.25
  Product Warranties     34  
3.26
  Products Liability     35  
3.27
  Material Suppliers     35  
3.28
  Indebtedness     35  
3.29
  Privacy Matters     35  
3.30
  Full Disclosure     36  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS     37  
4.1
  Organization and Authorization; Capacity     37  
4.2
  Due Execution and Delivery; Binding Obligations     37  
4.3
  Title to Shares and Membership Interests     37  
4.4
  No Conflict or Violation     37  
4.5
  Regulation D Securities     38  
4.6
  Regulation S Securities     39  
4.7
  Non-Accredited US Sellers     40  
4.8
  Legal and Other Advice; Access to Information     40  
4.9
  No Other Representations     41  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER     41  
5.1
  Organization and Authorization of Purchaser     41  
5.2
  Due Execution and Delivery; Binding Obligations     41  
5.3
  No Conflict or Violation     41  
5.4
  No Brokers or Finders     41  
5.5
  Investment Intent     41  
5.6
  Issuance of Shares of Purchaser Common Stock     42  
5.7
  Financing Agreement     42  
5.8
  No Other Representations and Warranties     42  

 



--------------------------------------------------------------------------------



 



             
 
            ARTICLE VI COVENANTS     42  
6.1
  Access to Information     42  
6.2
  Conduct of the Business     42  
6.3
  Regulatory and Other Authorizations; Consents; Permits     44  
6.4
  Confidentiality     44  
6.5
  Publicity     45  
6.6
  Indemnification of Officers and Directors     45  
6.7
  Tax Matters     45  
6.8
  Further Assurances     47  
6.9
  Post-Closing Maintenance of Records     47  
6.10
  Employees and Employee Benefit Plans     47  
6.11
  Purchaser Shareholder Approval     48  
6.12
  Covenant Not to Compete     49  
6.13
  No Shopping     49  
6.14
  Lock-Up Agreement     50  
6.15
  Registration of Purchaser Common Stock     50  
6.16
  Audit     50  
6.17
  Financing Agreement     50  
 
            ARTICLE VII CONDITIONS PRECEDENT TO PURCHASER’S PERFORMANCE     50  
7.1
  Accuracy of Sellers’ Representations and Warranties     51  
7.2
  Performance of Seller Parties’ Covenants     51  
7.3
  No Governmental Order or Adverse Law     51  
7.4
  Deliverables     51  
7.5
  Contemporaneous Closing     51  
7.6
  No Material Adverse Effect     51  
7.7
  Required Consents     51  
7.8
  Good Standings     51  
 
            ARTICLE VIII CONDITIONS PRECEDENT TO SELLERS’ PERFORMANCE     52  
8.1
  Accuracy of Purchaser’s Representations and Warranties     52  
8.2
  Performance of Purchaser’s Covenants     52  
8.3
  No Governmental Order or Adverse Law     52  
8.4
  Deliverables     52  
 
            ARTICLE IX TERMINATION PRIOR TO CLOSING     52  

 



--------------------------------------------------------------------------------



 



             
9.1
  Termination     52  
9.2
  Effect on Obligations     53  
 
            ARTICLE X THE CLOSING     53  
10.1
  Closing     53  
10.2
  Sellers’ Obligations     53  
10.3
  Purchaser’s Obligations     54  
 
            ARTICLE XI INDEMNIFICATION     55  
11.1
  Survival of Representations and Warranties     55  
11.2
  Indemnification Obligations     55  
11.3
  Exclusive Remedy     57  
11.4
  Materiality Qualifiers     57  
11.5
  Effect of Knowledge     57  
11.6
  Adjustments to Purchase Price     58  
11.7
  Right of Set Off     58  
11.8
  Patent Claims     58  
 
            ARTICLE XII MISCELLANEOUS PROVISIONS     58  
12.1
  Fees and Expenses     58  
12.2
  Notices     58  
12.3
  Schedules     59  
12.4
  Entire Agreement     59  
12.5
  Governing Law     60  
12.6
  Waiver and Amendment     60  
12.7
  Assignment     60  
12.8
  Successors and Assigns     60  
12.9
  No Third Party Beneficiaries     60  
12.10
  Sellers’ Representative     60  
12.11
  Severability     61  
12.12
  No Presumption     61  
12.13
  Counterparts     61  
12.14
  Facsimile Signatures     61  
12.15
  Waiver of Jury Trial     62  

 



--------------------------------------------------------------------------------



 



EQUITY PURCHASE AGREEMENT
          This EQUITY PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of December 4, 2009, by and among XATA Corporation, a Minnesota
corporation (“Purchaser”), Turnpike Global Technologies Inc., an Ontario
corporation (the “CA Company”), all stockholders (except Kelly Frey) of the CA
Company (which are listed on Schedule A attached hereto) (“CA Company Sellers”),
Turnpike Global Technologies LLC, a Delaware limited liability company (the “US
Company” and together with the CA Company, the “Companies” and each a
“Company”), all members of the US Company (which are listed on Schedule B
attached hereto) (the “US Company Sellers” and together with the CA Company
Sellers, the “Sellers” and each a “Seller”), and Brendan Staub in his capacity
as the Sellers’ Representative (the “Sellers’ Representative”).
RECITALS
          A. The CA Company Sellers own all of the issued and outstanding shares
of capital stock (the “Shares”) of the CA Company, except 54,550 shares of
common stock of the CA Company owned by Kelly Frey (the “Frey Shares”).
          B. The US Company Sellers own all of the issued and outstanding
membership interests (the “Membership Interests”) of the US Company.
          C. The CA Company Sellers desire to sell the Shares to Purchaser and
the US Company Sellers desire to sell the Membership Interests to Purchaser, and
Purchaser desires to purchase the Shares and the Membership Interests from
Sellers, in each case on the terms and subject to the conditions set forth in
this Agreement.
          D. Simultaneously with the closing of the transactions contemplated
hereby, the Purchaser shall also close on the transactions contemplated by that
certain Equity Purchase Agreement, dated as December 2, 2009, between Kelly Frey
and the Purchaser, (the “Frey Purchase Agreement”), pursuant to which the
Purchaser is purchasing the Frey Shares.
          E. On the date hereof, Purchaser has entered into a Note Purchase
Agreement with various investors (the “Financing Agreement”) for purposes of
financing the acquisitions contemplated hereby.
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing recitals and the
respective covenants, agreements, representations and warranties contained
herein, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions. The following capitalized terms used herein shall
have the meanings indicated:

 



--------------------------------------------------------------------------------



 



          “Acceptance Notice” has the meaning set forth in Section 2.4.
          “Accounts Receivable” has the meaning set forth in Section 3.22.
          “Accredited US Sellers” has the meaning set forth in Section 4.5.
          “Action” means any action, claim, suit, litigation, arbitration,
mediation or other proceeding by or before any Governmental Authority.
          “Affected Employees” has the meaning set forth in Section 6.10.
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” means, with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
          “Agreement” has the meaning given to such term in the preamble hereto.
          “Ancillary Documents” means, with respect to a Person, any document
executed and delivered by or on behalf of such Person, in connection with the
execution and delivery of this Agreement or Closing, pursuant to the terms of
this Agreement (but not including this Agreement).
          “Business Day” means any day, other than a Saturday or Sunday or a
statutory holiday, on which banks are generally open for the transaction of
business in Minneapolis, Minnesota and Toronto, Ontario.
          “CA Company” has the meaning given to such term in the preamble
hereto.
          “CA Company Sellers” has the meaning given to such term in the
preamble hereto.
          “CA Company Common Stock” has the meaning given to such term in
Section 3.3.
          “CA Company Preferred Stock” has the meaning given to such term in
Section 3.3.
          “Canadian GAAP” means generally accepted accounting principles as in
effect in Canada from time to time.
          “Cap” has the meaning set forth in Section 11.2.
          “Closing” has the meaning given to such term in Section10.1.
          “Closing Cash Amount” means $9,050,000.

-2-



--------------------------------------------------------------------------------



 



          “Closing Date” has the meaning given to such term in Section 10.1.
          “COBRA” has the meaning given to such term in Section 3.17.
          “Code” means the Internal Revenue Code of 1986, as amended, and rules
and regulations promulgated thereunder.
          “Combined Audited Financial Statements” means the financial statements
of the Combined Companies as of September 30, 2009, prepared in connection with
this Agreement and audited by Grant Thornton LLP.
          “Combined Companies” means both of the Companies on a combined basis
for purposes of preparation of financial statements.
          “Company Benefit Plan” means (i) any “employee welfare benefit plan,”
as defined in Section 3(l) of ERISA, (ii) any “employee pension benefit plan,”
as defined in Section 3(2) of ERISA, (iii) any “multi-employer plan,” as defined
in Section 4001(a)(3) of ERISA, and (iv) any other employee benefit plan, fund,
program, agreement, or arrangement, in each case, (A) that is or was at any time
sponsored, administered, or maintained, or required to be sponsored,
administered, or maintained, by either Company or to which either Company makes
or has made, or has or has had an obligation to make, contributions at any time
and (B) which provides or at any time provided benefits to current or former
employees of either Company or the dependents of any such employees.
          “Company IP” means all Intellectual Property owned by or filed in the
name of the US Company or the CA Company.
          “Company Product” means a product sold, licensed, or offered for sale
or license by the US Company or the CA Company to a customer, including the
Company Software Products.
          “Company Service” means a service as sold, offered for sale or
provided by the US Company or the CA Company to a customer.
          “Company Software Products” means all object code software products
offered for license, licensed, or sublicensed by either Company to a customer,
whether included in or with another Company Product or separately provided to a
customer.
          “Contract” means any contract, purchase order, license, lease
(including without limitation Lease), instrument, note, agreement, arrangement,
or other binding commitment or obligation, in each case whether written or oral.
          “Damages” means any loss, liability, damage or reasonable expense
incurred as a result thereof, including, without limitation, reasonable
attorneys’, accountants’ and experts’ fees.
          “Deductible” has the meaning set forth in Section 11.2.

-3-



--------------------------------------------------------------------------------



 



          “Disclosure Schedule” has the meaning given to such term in the
preamble to Article III.
          “Dispute Notice” has the meaning set forth in Section 2.4.
          “Documentation” means documentation, specifications, manuals and other
user instructional materials related to Company Products, Company Services and
Owned Data Bases.
          “Employee” means any employee of the US Company or the CA Company
immediately prior to the Closing.
          “Encumbrance” means any mortgage, lien, pledge, charge, security
interest, encumbrance, or restriction.
          “Environmental Laws” means all federal, state, provincial, local and
foreign statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls or radiation.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “ERISA Affiliate” means any Person (whether incorporated or
unincorporated) that together with the US Company would be deemed a “single
employer” within the meaning of Section 414 of the Code.
          “ERISA Affiliate Plan” means (i) any “group health plan,” as defined
in Section 5000(b)(1) of the Code, (ii) any “employee pension benefit plan,” as
defined in Section 3(2) of ERISA that is subject to Title IV of ERISA, and
(iii) any “multi-employer plan,” as defined in Section 4001(a)(3) of ERISA,
sponsored, administered, or maintained, or required to be sponsored,
administered or maintained, at any time by any ERISA Affiliate, or to which such
ERISA Affiliate makes or has made, or has or has had an obligation to make,
contributions at any time.
          “Final Net Working Capital” means the Net Working Capital on the
Closing Date as determined pursuant to Section 2.4.
          “Financing Agreement” shall have the meaning set forth in the recitals
hereto.
          “Final Order” shall mean an action by any regulatory authority having
jurisdiction (i) with respect to which action no timely request for stay, motion
or petition for reconsideration or rehearing, application or request for review
or notice of appeal or other judicial petition for review is pending and (ii) as
to which the time for filing any such request, motion, petition,

-4-



--------------------------------------------------------------------------------



 



application, appeal or notice and for the entry of orders staying, reconsidering
or reviewing on such regulatory authority’s own motion has expired.
          “First Earnout Amount” means $2.5 million, less any amounts set off
against such amount pursuant to Section 11.7 hereof.
          “First Earnout Period” means the period beginning on October 1, 2009
and ending on September 30, 2010.
          “First Earnout Trigger” has the meaning given to such term in
Section 2.5.
          “Foreign Sellers” has the meaning given to such term in Section 4.6.
          “Frey Purchase Agreement” has the meaning given to such term in the
recitals to this Agreement.
          “Frey Shares” has the meaning given to such term in the recitals to
this Agreement.
          “GAAP” means generally accepted accounting principles as in effect in
the United States from time to time.
          “Governmental Authority” means (i) any nation, state, province,
county, city or other legal jurisdiction, (ii) any federal, state, provincial,
local, municipal, foreign or other government, (iii) any governmental or
quasi-governmental authority of any nature or (iv) any body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Guaranteed Stock Amount” means $2.5 million.
          “Hazardous Substance” means any solid, liquid or gaseous substance,
chemical, compound, product, byproduct, waste, pollutant, contaminant or
material, including, without limitation, asbestos in friable form, urea
formaldehyde, polychlorinated biphenyls and petroleum and its refined products,
that is subject to regulation, control or remediation by any applicable
Governmental Authority or by any Environmental Law.
          “Indebtedness” means, without duplication, (i) any indebtedness for
borrowed money, (ii) any indebtedness evidenced by a note, bond or debenture,
and (iii) any interest, principal, prepayment penalties, fees or expenses to the
extent paid in respect of those items listed in the foregoing clauses (i) and
(ii).
          “Indemnified Party” means a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.
          “Indemnifying Party” means a party that is required to indemnify any
Indemnified Party pursuant to Article XI.
          “Independent Auditor” has the meaning set forth in Section 2.4.

-5-



--------------------------------------------------------------------------------



 



          “Insurance Policy” has the meaning set forth in Section 3.19.
          “Intellectual Property” means all of the following: (i) patents,
patent applications, patent disclosures, and inventions, as well as any
reissues, continuations, continuations-in-part, divisions, extensions,
revisions, or reexaminations thereof; (ii) computer software (including but not
limited to source code, executable code, data, databases and documentation);
(iii) trademark rights, service mark rights and rights to trade names and
internet domain names, and registrations and applications for registration
thereof; (iv) copyrights and copyrightable works, and registrations and
applications for registration thereof; (v) trade secrets, inventions, know-how,
and confidential or proprietary information, and (vi) other intellectual
property rights.
          “IT Assets” means all of the computer software, computer firmware,
computer hardware and related network hardware, software and communications
devices (whether general or specific purpose), websites and web based content,
computer and telecommunications networks, Owned Data Bases and other similar or
related items of automated, computerized, and/or software systems that used or
relied on by either Company in the conduct of its business.
          “Knowledge of the Companies” means the actual knowledge of any Seller
who is a natural person and any individual who is serving as a director,
manager, officer or similar executive of either Company, and what any such
individual should have known after a reasonable investigation.
          “Laws” means all laws of any country or any political subdivision
thereof, including, without limitation, all federal, state, provincial, and
local statutes, regulations, ordinances, orders or decrees or any other laws,
common law theories or reported decisions of any court thereof.
          “Leases” means all leases, subleases, licenses and other lease
agreements, together with all amendments, supplements and nondisturbance
agreements pertaining thereto, under which either Company leases, subleases,
licenses or uses any real property.
          “Lock-Up Period” has the meaning given to such term in Section 6.14.
          “Material Adverse Effect” means any condition, change, effect or
circumstance that, individually or when taken together with all such conditions,
changes effects or circumstances has or could reasonably be expected to have a
material adverse effect on the operations, condition (financial or otherwise),
business, results of operations, assets or liabilities of either Company, other
than any such effect resulting from (i) changes in the United States or Canadian
economy in general, (ii) changes generally affecting the industries in which the
Companies operate their business, (iii) financial, banking, or securities
markets (including any disruption thereof and any decline in the price of any
security or any market index), or (iv) the outbreak or escalation of
hostilities, war or acts of terrorism; provided that with respect to clauses
(i) through (iv), the changes or conditions do not have a materially
disproportionate effect on the Companies (relative to other participants in such
industries).
          “Material Contract” has the meaning given to such term in
Section 3.10.
          “Material Customer” has the meaning given to such term in
Section 3.11.

-6-



--------------------------------------------------------------------------------



 



          “Membership Interests” has the meaning given to such term in the
recitals to this Agreement.
          “Necessary IP Rights” shall have the meaning ascribed in Section 3.16.
          “Net New Subscriptions” for any period means the total number of Units
that are newly sold and deployed by the Companies (including successors and
assigns) during such period, less attrition during such period.
          “Net Working Capital” shall be determined for the Combined Companies
in accordance with the methodology set forth on Exhibit A.
          “Non-Accredited US Seller” means any CA Company Seller that is both
(a) a “U.S. person” as defined in Rule 902(k) of Regulation S under the
Securities Act, and (b) not an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.
          “Non-Compete Period” has the meaning given to such term in
Section 6.12.
          “Organizational Documents” means, with respect to a Person: (a) the
articles or certificate of incorporation, formation or organization (as
applicable) and the by-laws or similar governing document of such Person;
(b) any limited liability company agreement, partnership agreement, operating
agreement, shareholder agreement, or similar document of or regarding such
Person; (c) any other charter or organizational document adopted or filed in
connection with the incorporation, formation, organization or governance of such
Person; or (d) any amendment to any of the foregoing.
          “Owned Data Bases” shall have the meaning ascribed in Section 3.16.
          “Per Share Price” means $3.00.
          “Permits” means all franchises, permits, licenses, qualifications,
municipal and other authorizations, orders and other rights from, and filings
with, any Governmental Authority.
          “Permitted Encumbrances” means (i) statutory liens for Taxes and other
charges and assessments by any Governmental Authority that are not yet due and
payable or are being contested in good faith, (ii) mechanics’, materialmen’s,
and similar liens arising or incurred in the ordinary course of business of the
Company that can be satisfied by a payment of cash to the lienholders, (iii) as
to real property interests, including leasehold interests, any easements,
rights-of-way, servitudes, permits, restrictions, and minor imperfections or
irregularities in title that do not, individually or in the aggregate, interfere
with the ability to own, use, or operate such real property, and (iv) notice
filings with respect to equipment leases or other leases of personal property.
          “Person” means any individual, any entity or any unincorporated
organization, including a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, or a joint venture.

-7-



--------------------------------------------------------------------------------



 



          “Personal Information” means any information about an identifiable
individual which is protected by any Privacy Law.
          “Pre-Closing Products” means any product or service offered by a
Company prior to the Closing Date.
          “Pre-Closing Tax Period” has the meaning given to such term in
Section 6.7.
          “Privacy Policies” means the practices, policies and procedures of the
Companies in respect of Personal Information.
          “Product Revenue” for any particular period means revenue recognized
by the Companies (including successors and assigns) during such period from the
sale, licensing or other commercial exploitation of any technology, products and
software developed by either Company, including but not limited to:
(a) RouteTracker-based product hardware for Units or access-points;
(b) licensing and software that enable third party hardware to operate in place
of a RouteTracker; and (c) all software revenue generated by and related to a
Company’s software as a service model including but not limited to fuel tax,
hours of service, TPMobile, TPDispatch, government road analysis and
webservices.
          “Proportionate Interest” with respect to any CA Company Seller means
the percentage set forth opposite such CA Company Seller’s name on Schedule F
hereto.
          “Proxy Statement” has the meaning set forth in Section 6.11.
          “Publicly Available Software” has the meaning set forth in
Section 3.16.
          “Purchase Price” has the meaning given to such term in Section 2.2.
          “Purchaser” has the meaning given to such term in the preamble hereto.
          “Purchaser Common Stock” has the meaning given to such term in
Section 2.3.
          “Purchaser Indemnified Parties” has the meaning given to such term in
Section 11.2.
          “Purchaser Shareholder Approval” has the meaning given to such term in
Section 6.11.
          “Purchaser Shareholder Meeting” has the meaning given to such term in
Section 6.11.
          “Purchaser’s Statement” has the meaning set forth in Section 2.4.
          “Records” has the meaning set forth in Section 6.9.
          “Registered IP” means all unexpired U.S., Canadian, international and
foreign (i) patents and patent applications (including provisional applications
and design patents and applications) and all reissues, divisions, divisionals,
renewals, extensions, counterparts,

-8-



--------------------------------------------------------------------------------



 



continuations and continuations-in-part thereof, and all patents, applications,
and filings claiming priority thereto or serving as a basis for priority
thereof, (ii) registered trademarks, service marks, applications to register
trademarks, applications to register service marks, intent-to-use applications,
or other registrations or applications related to trademarks, (iii) registered
copyrights and applications for copyright registration, (iv) domain name
registrations and Internet URL number assignments, and (v) other intellectual
property rights that are the subject of an application, certificate, filing,
registration or other document filed or recorded with, or issued by, any
governmental agency, in the case of each of clauses (i)-(v) above, owned by,
under obligation of assignment to, or filed in the name of, either Company.
          “Registration Statement” has the meaning set forth in Section 6.15.
          “Representative” of a party means any officer, director, manager,
employee, principal, member, shareholder or partner of such party or any
attorney, accountant or advisor to such party.
          “Review Period” has the meaning set forth in Section 2.4.
          “RouteTracker” means the product currently known as RouteTracker and
any other product which is at any time based upon the technology of either
Company.
          “Rule 144” has the meaning set forth in Section 4.5.
          “SEC” means the U. S. Securities and the Exchange Commission.
          “Second Earnout Amount” means $2.5 million.
          “Second Earnout Period” means the period beginning on October 1, 2010
and ending on September 30, 2011.
          “Second Earnout Trigger” has the meaning set forth in Section 2.5.
          “Securities” means the shares of Purchaser Common Stock issuable to
the CA Company Sellers pursuant hereto.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Seller Indemnified Parties” has the meaning given to such term in
Section 11.2.
          “Seller Parties” means the Companies, the Sellers and the Sellers’
Representative.
          “Sellers” has the meaning given to such term in the preamble hereto
and “Seller” means any of the Sellers.
          “Sellers’ Representative” has the meaning given to such term in the
preamble hereto.
          “Shares” has the meaning given to such term in the recitals to this
Agreement.

-9-



--------------------------------------------------------------------------------



 



          “Specified Representations” has the meaning given to such term in
Section 11.1.
          “Target Amount” shall mean $100,000.
          “Tax(es)” means all taxes, charges, fees, levies, duties, imposts or
other assessments or charges imposed by and required to be paid to any federal,
state, provincial, local or foreign taxing authority, including, without
limitation, income, excise, property (whether real or tangible personal
property), sales, use, transfer, gains, ad valorem, value added, stamp, payroll,
windfall, profits, gross receipts, license, occupation, commercial activity,
employment, withholding, social security, workers’ compensation, unemployment
compensation, capital stock and franchise taxes, alternative or add-on minimum
(including any interest, penalties or additions attributable to or imposed on or
with respect to any such assessment) and any estimated payments or estimated
taxes.
          “Tax Return” means any return, report, information return or other
similar document or statement (including any related or supporting information)
filed or required to be filed with any Governmental Authority in connection with
the determination, assessment or collection of any Tax or the administration of
any Laws, regulations or administrative requirements relating to any Tax,
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax and all federal, state, provincial, local
and foreign returns, reports and similar statements.
          “Third Earnout Amount” means $2.5 million.
          “Third Earnout Period” means the period beginning on October 1, 2011
and ending on September 30, 2012.
          “Third Earnout Trigger” has the meaning set forth in Section 2.5.
          “Units” means a motor vehicle or trailer which uses any products or
software which are based upon the technology of either Company.
          “US Company” has the meaning given to such term in the preamble
hereto.
          “US Company Sellers” has the meaning given to such term in the
preamble hereto.
          “Working Capital Taxes” means state sales, use, property and business
Taxes, (including excise and franchise Taxes), but excluding state or federal
Taxes measured by income incurred by a Company in the ordinary course of
business and consistent with past practice (including by type and amount) that
are not due and payable as of the Closing Date.
          1.2 Interpretation. In this Agreement, unless otherwise specified or
where the context otherwise requires:
               (a) language shall be construed simply according to its fair
meaning and not strictly for or against any party;

-10-



--------------------------------------------------------------------------------



 



               (b) the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement;
               (c) words importing any gender shall include other genders;
               (d) words importing the singular only shall include the plural
and vice versa;
               (e) the words “include,” “includes” or “including” shall be
deemed to be followed by the words “without limitation;”
               (f) the words “hereby,” “hereof,” “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement;
               (g) references to “Article,” “Section” or “Schedule” shall be to
an Article, Section or Schedule of or to this Agreement;
               (h) references to any Person include the successors and permitted
assigns of such Person;
               (i) any definition of or reference to any Law, agreement,
instrument or other document herein will be construed as referring to such Law,
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified;
               (j) any definition of or reference to any statute will be
construed as referring also to any rules and regulations promulgated thereunder;
               (k) references to “dollars” and “$” shall, unless otherwise
stated, refer to U.S. dollars.
ARTICLE II
PURCHASE AND SALE
          2.1 Purchase of the Shares and Membership Interests. On the terms and
subject to the conditions of this Agreement, at the Closing:
               (a) each CA Company Seller shall sell, assign and deliver the
number and type of Shares set forth opposite such CA Company Seller’s name on
Schedule A attached hereto to Purchaser, and Purchaser shall purchase and
acquire such Shares from such CA Company Seller; and
               (b) each US Company Seller shall sell, assign and deliver the
Membership Interests set forth opposite such US Company Seller’s name on
Schedule B attached hereto to Purchaser, and Purchaser shall purchase and
acquire such Membership Interests from such US Company Seller.

-11-



--------------------------------------------------------------------------------



 



          2.2 Purchase Price.
               (a) The aggregate purchase price for the Shares (the “Purchase
Price”) shall be equal to the Closing Cash Amount, plus the Guaranteed Stock
Amount, plus the First Earnout Amount (if required to be paid pursuant hereto),
plus the Second Earnout Amount (if required to be paid pursuant hereto), plus
the Third Earnout Amount (if required to be paid pursuant hereto), subject to
adjustment pursuant to Section 2.4.
               (b) The aggregate purchase price for the Membership Interests
shall equal one dollar ($1).
          2.3 Closing and Guaranteed Payments.
               (a) The Closing Cash Amount shall be withheld and paid by
Purchaser at Closing as follows:
                    (i) Purchaser shall withhold $424,252.26 with respect to the
Indebtedness set forth on Exhibit B hereto;
                    (ii) Purchaser shall withhold the settlement amount set
forth on Exhibit C hereto, such amount to be paid on behalf of the Companies in
settlement of the matter set forth on such exhibit; and
                    (iii) An amount equal to the Closing Cash Amount, less the
amounts withheld under Sections 2.3(a)(i) and 2.3(a)(ii), shall be paid at the
Closing by Purchaser by wire transfer of immediately available funds to such
account as the Sellers’ Representative designates in writing prior to the
Closing, for allocation among the CA Company Sellers in accordance with Schedule
G.
               (b) Subject to Section 2.6 and Section 2.7, Purchaser shall pay
the Guaranteed Stock Amount promptly, and in any event within 10 Business Days,
after the Purchaser Shareholder Approval has been obtained, by issuing to each
CA Company Seller a number of unregistered, restricted shares of Purchaser
common stock, $.01 par value (“Purchaser Common Stock”), equal to such CA
Company Seller’s Proportionate Interest multiplied by the Guaranteed Stock
Amount, divided by the Per Share Price. The number of shares issued to each CA
Company Seller pursuant to this Section 2.3(b) shall be rounded down to the
nearest whole share.
          2.4 Purchase Price Adjustment.
               (a) Statement of Net Working Capital. No later than 60 days
following the Closing Date, the Purchaser shall prepare and deliver to the
Sellers’ Representative a statement of the Net Working Capital of the Combined
Companies as of the close of business on the Closing Date (“Purchaser’s
Statement”), together with reasonable backup documentation to support the line
items included therein. The Sellers’ Representative shall have a period of
thirty (30) days from the receipt of Purchaser’s Statement (the “Review Period”)
to review the Purchaser’s Statement and the Sellers’ Representative shall
deliver to the Purchaser, prior to the expiration of the Review Period, either
(i) a written notice of disagreement (a “Dispute Notice”)

-12-



--------------------------------------------------------------------------------



 



with respect to any dispute relating to the Purchaser’s Statement, specifying in
reasonable detail the nature and amount of such disagreement and including the
Sellers’ determination of the Net Working Capital as of the Closing Date or
(ii) a written statement accepting Purchaser’s Statement (an “Acceptance
Notice”), in which case Purchaser’s Statement shall be final and binding,
effective as of the date on which the Purchaser receives the Acceptance Notice.
If the Sellers’ Representative does not deliver a Dispute Notice or an
Acceptance Notice within the Review Period, then Purchaser’s Statement shall be
final and binding, effective as of the first Business Day after the expiration
of the Review Period.
               (b) Resolution of Disputes. If the Sellers’ Representative
delivers a Dispute Notice to the Purchaser prior to the expiration of the Review
Period, then Purchaser and the Sellers’ Representative shall attempt in good
faith to resolve such dispute within fifteen (15) days from the date of the
Dispute Notice (or such longer period as such parties may mutually agree). If
the Purchaser and the Sellers’ Representative cannot reach agreement within such
fifteen (15) day period (or such longer period as they may mutually agree), then
the Purchaser and the Sellers’ Representative shall promptly refer the specific
items in dispute to McGladrey & Pullen, LLP (the “Independent Auditor”) for
binding resolution. The Independent Auditor shall work to resolve such dispute
promptly and, to the extent practicable, within thirty (30) days from the date
the dispute is submitted to the Independent Auditor. The Independent Auditor
shall act based solely on the presentations of the Purchaser and the Sellers’
Representative and not by independent review unless, in the opinion of the
Independent Auditor, independent review is reasonably necessary under the
circumstances. Any item not specifically referred to the Independent Auditor for
evaluation shall be deemed final and binding on the parties. The Independent
Auditor shall deliver to the Purchaser and the Sellers’ Representative a written
opinion setting forth the final determination of the Net Working Capital as of
the Closing Date calculated in accordance with the provisions of this Agreement.
The determination of the Independent Auditor shall be final and binding,
effective as of the date the Independent Auditor’s written opinion is received
by the Purchaser and the Sellers’ Representative. The fees, costs and expenses
of the Independent Auditor shall be borne 50% by the Purchaser and 50% by the
Sellers’ Representative on behalf of the Sellers.
               (c) Final Settlement. If the Final Net Working Capital is less
than the Target Amount, the Sellers’ Representative shall, on behalf of the
Sellers, within five (5) Business Days from the effective date of such final
determination, pay to the Purchaser the amount of such difference, such payment
to be made by wire transfer of immediately available funds to such bank account
as the Purchaser may designate (or in the absence of any such designation, by
corporate check mailed to the Purchaser). If the Final Net Working Capital is
greater than the Target Amount, the Purchaser shall, within five (5) Business
Days from the date of such final determination, pay to the Sellers’
Representative the amount of such difference, such payment to be made by wire
transfer of immediately available funds to such bank account(s) as the Sellers’
Representative may designate, for pro rata distribution among the CA Company
Sellers based on their respective Proportionate Interests.
               (d) Any payments made pursuant to this Section 2.4 shall be
consistently treated as adjustments to the Purchase Price.
          2.5 Earnout Payments.

-13-



--------------------------------------------------------------------------------



 



               (a) The First Earnout Amount shall only become due and payable to
the CA Company Sellers if both of the following conditions are met with respect
to the First Earnout Period (the “First Earnout Trigger”):
                    (i) Product Revenue is at least $7.9 million; and
                    (ii) Net New Subscriptions is at least 10,875.
               (b) The Second Earnout Amount shall only become due and payable
to the CA Company Sellers if both of the following conditions are met with
respect to the Second Earnout Period (the “Second Earnout Trigger”):
                    (i) Product Revenue is at least $11.9 million; and
                    (ii) Net New Subscriptions is at least 13,100.
               (c) The Third Earnout Amount shall only become due and payable to
the CA Company Sellers if both of the following conditions are met with respect
to the Third Earnout Period (the “Third Earnout Trigger”):
                    (i) Product Revenue is at least $16.8 million; and
                    (ii) Net New Subscriptions is at least 16,602.
               (d) Subject to Section 2.6 and Section 2.7, within 30 days
following the date on which Purchaser’s delivery of the Earnout Notice for the
First Earnout Period is due under Section 2.5(g), if the First Earnout Trigger
has been met, Purchaser shall pay the First Earnout Amount by issuing to each CA
Company Seller a number of shares of Purchaser Common Stock equal to such CA
Company Seller’s Proportionate Interest multiplied by the First Earnout Amount,
divided by the Per Share Price. The number of shares issued to each CA Company
Seller pursuant to this Section 2.5(d) shall be rounded down to the nearest
whole share.
               (e) Subject to Section 2.6 and Section 2.7, within 30 days
following the date on which Purchaser’s delivery of the Earnout Notice for the
Second Earnout Period is due under Section 2.5(g), if the Second Earnout Trigger
has been met, Purchaser shall pay the Second Earnout Amount by issuing to each
CA Company Seller a number of shares of Purchaser Common Stock equal to such CA
Company Seller’s Proportionate Interest multiplied by the Second Earnout Amount,
divided by the Per Share Price. The number of shares issued to each CA Company
Seller pursuant to this Section 2.5(e) shall be rounded down to the nearest
whole share.
               (f) Subject to Section 2.6 and Section 2.7, within 30 days
following the date on which Purchaser’s delivery of the Earnout Notice for the
Third Earnout Period is due under Section 2.5(g), if the Third Earnout Trigger
has been met, Purchaser shall pay the Third Earnout Amount by issuing to each CA
Company Seller a number of shares of Purchaser Common Stock equal to such CA
Company Seller’s Proportionate Interest multiplied by the

-14-



--------------------------------------------------------------------------------



 



Third Earnout Amount, divided by the Per Share Price. The number of shares
issued to each CA Company Seller pursuant to this Section 2.5(f) shall be
rounded down to the nearest whole share.
               (g) As soon as reasonably practicable, but in any event not more
than 60 days after the end of each Earnout Period, Purchaser shall determine the
amount of Product Revenue and Net New Subscriptions for such Earnout Period, and
deliver written notice thereof which provides the particulars of such
determination (each, an “Earnout Notice”) to the Sellers’ Representative, along
with a statement signed by an officer of Purchaser as to whether the Earnout
Trigger for such Earnout Period has been met. If so requested by the Sellers’
Representative, Purchaser shall consult with the Sellers’ Representative
regarding such determination before the Earnout Notice is delivered and provide
the Sellers’ Representative with reasonable access to all relevant information
in connection therewith.
               (h) From the Closing Date until September 30, 2013, Purchaser
agrees to prepare and preserve all books and records necessary for the
determination of whether an Earnout Payment is due with respect to each Earnout
Period (the “Earnout Records”). The Earnout Records shall be prepared in
accordance with US GAAP, consistently applied. Purchaser shall permit Sellers’
Representative (or a person appointed by Sellers’ Representative), during the
period that Purchaser is required to preserve books and records as set forth
above, upon seven days prior written notice and during Purchaser’s regular
business hours, to review and copy at Purchaser’s corporate offices, or another
mutually acceptable location, all necessary accounting records and all work
papers used by Purchaser in the preparation of the Earnout Records.
               (i) It is agreed that in some cases the Purchaser will sell
products or software that generate Product Revenue from a customer (“Turnpike
Products or Software”) and to the same customer sell products or software which
are not Turnpike Products or Software (“XATA Products or Software”). It is
agreed that in any such event pricing shall be allocated fairly; accordingly, it
is further agreed that if a situation occurs that results in a discount being
given to a customer in a transaction that includes both Turnpike Products or
Software and XATA Products or Software, for purposes of determining Product
Revenue such discount will be allocated between the Purchaser and the Companies
pro rata in accordance with their respective portions of the transaction’s
value.
               (j) The Sellers acknowledge and agree that (i) their sole and
exclusive right under this Section 2.5 will be to receive the First Earnout
Amount, Second Earnout Amount, and/or Third Earnout Amount, in each case if
required by this Section 2.5, (ii) Purchaser will have the right to operate the
Companies as it chooses, in its sole discretion, (iii) Purchaser is not under
any obligation to provide any specific level of investment or financial
assistance to the Companies or to undertake any specific actions (or to refrain
from taking any specific actions) with respect to the operation of the
Companies, (iv) Purchaser is not representing or warranting that any specific
level of performance will be achieved or sought, and (v) Sellers will not have
any claims against Purchaser arising from the failure of the Companies to
achieve for any reason the First Earnout Trigger, Second Earnout Trigger, Third
Earnout Trigger, or any other specific level of performance, so long as
Purchaser acts in good faith.

-15-



--------------------------------------------------------------------------------



 



          2.6 Non-Accredited US Sellers. Notwithstanding anything herein to the
contrary, no shares of Purchaser Common Stock shall be issued pursuant to this
Agreement to any Non-Accredited US Seller. At any time when shares of Purchaser
Common Stock would, but for the terms of this Section 2.6, be required to be
issued to a Non-Accredited US Seller pursuant to this Agreement, the Purchaser
shall instead pay cash to such Non-Accredited US Seller in an amount equal to
(i) the number of shares of Purchaser Common Stock that would have otherwise
been issuable to such Non-Accredited US Seller, multiplied by (ii) the Per Share
Price. Any such cash amounts to be paid by Purchaser shall be aggregated and
paid by wire transfer of immediately available funds to such account as the
Sellers’ Representative designates in writing, for appropriate allocation among
the Non-Accredited US Sellers.
          2.7 Shareholder Approval.
               (a) Notwithstanding anything herein to the contrary, no shares of
Purchaser Common Stock shall be issued pursuant to this Agreement unless the
Purchaser Shareholder Approval has been obtained. The Purchaser shall use
commercially reasonable best efforts to obtain the Purchaser Shareholder
Approval.
               (b) If the Purchaser Shareholder Approval has not been obtained
on or prior to the six-month anniversary of the Closing Date, then an amount in
cash equal to the Guaranteed Stock Amount shall promptly be paid by Purchaser by
wire transfer of immediately available funds to such account as the Sellers’
Representative designates in writing, for allocation among the CA Company
Sellers pro rata in accordance with their Proportionate Interests, and Purchaser
shall have no obligation to pay the Guaranteed Stock Amount in shares of
Purchaser Common Stock.
               (c) If the Purchaser Shareholder Approval has not been obtained
on or prior to the time that an Earnout Payment becomes due and payable pursuant
to Section 2.5, then an amount in cash equal to such Earnout Payment shall
promptly be paid by Purchaser by wire transfer of immediately available funds to
such account as the Sellers’ Representative designates in writing, for
allocation among the CA Company Sellers pro rata in accordance with their
Proportionate Interests, and Purchaser shall have no obligation to pay such
Earnout Amount in shares of Purchaser Common Stock.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AS TO THE COMPANIES
          The Sellers, jointly and severally, represent and warrant to Purchaser
as follows, subject to the exceptions set forth in the disclosure schedule
attached hereto, which is numbered to correspond to the sections qualified by
the disclosures thereon (the “Disclosure Schedule”).
          3.1 Organization and Authorization.
               (a) The CA Company is a corporation, duly organized, validly
existing and in good standing under the Laws of the Province of Ontario and has
all requisite corporate power and authority to (i) own, lease, and operate its
properties and assets and to carry on its business as presently conducted and
(ii) enter into this Agreement and the Ancillary Documents, perform its
obligations hereunder and thereunder, and consummate the transactions
contemplated

-16-



--------------------------------------------------------------------------------



 



hereby and thereby. The CA Company is qualified to do business in each
jurisdiction in which the conduct of its business or ownership of its properties
and assets make such qualification necessary, except for such jurisdictions in
which the failure to be so qualified can be cured without material expense and
will not render unenforceable any Contract to which the CA Company is a party or
by which the CA Company or its assets is bound.
               (b) The US Company is a limited liability company, duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite company power and authority to (i) own, lease,
and operate its properties and assets and to carry on its business as presently
conducted and (ii) enter into this Agreement and the Ancillary Documents,
perform its obligations hereunder and thereunder, and consummate the
transactions contemplated hereby and thereby. The US Company is qualified to do
business in each jurisdiction in which the conduct of its business or ownership
of its properties and assets make such qualification necessary, except for such
jurisdictions in which the failure to be so qualified can be cured without
material expense and will not render unenforceable any Contract to which the US
Company is a party or by which the US Company or its assets is bound.
          3.2 Due Execution and Delivery; Binding Obligations.
               (a) The execution, delivery and performance of this Agreement and
the Ancillary Documents by the CA Company has been duly authorized by all
necessary action on the part of the CA Company. This Agreement has been, and at
the Closing the Ancillary Documents will be, duly executed and delivered by the
CA Company, and this Agreement constitutes, and each Ancillary Document will
constitute when executed, a legal, valid and binding agreement of the CA
Company, enforceable against it in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other Laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.
               (b) The execution, delivery and performance of this Agreement and
the Ancillary Documents by the US Company has been duly authorized by all
necessary action on the part of the US Company. This Agreement has been, and at
the Closing the Ancillary Documents will be, duly executed and delivered by the
US Company, and this Agreement constitutes, and each Ancillary Document will
constitute when executed, a legal, valid and binding agreement of the US
Company, enforceable against it in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other Laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.
          3.3 Capitalization.
               (a) The authorized capital stock of the CA Company consists of an
unlimited number of shares of common stock, no par value, of which 1,362,307
shares are issued and outstanding (such issued and outstanding shares, the “CA
Company Common Stock”), an unlimited number of shares of class A preferred
stock, no par value, of which 27,000 shares are issued and outstanding (such
issued and outstanding shares, the “CA Company Preferred Stock”), and an
unlimited number of shares of preference stock, no par value, of which zero

-17-



--------------------------------------------------------------------------------



 



shares are issued and outstanding. The CA Company Common Stock and the CA
Company Preferred Stock together constitute the Shares. The Shares are duly and
validly authorized, issued and outstanding, fully paid and non-assessable. No
equity interest in the CA Company was issued in violation of any Organizational
Document of the CA Company, any Law, or any preemptive right (or other similar
right) of any Person. There are no: (1) outstanding subscriptions, options,
warrants, put or call rights, preemptive rights, purchaser rights, subscription
rights, conversion rights, exchange right or other securities, agreements or
commitments of any nature, whether legal or equitable, and whether written or
oral, whereby any Person has, or has a right to receive, any economic, voting,
ownership or any other type of interest, equity or security in the CA Company;
(2) agreements or commitments of any nature, whether legal or equitable, and
whether written or oral, obligating the CA Company or any other Person to
transfer, sell, purchase, redeem or otherwise acquire any securities of the CA
Company; (3) equity appreciation, phantom stock, profit participation or similar
right with respect to the CA Company or any agreement or commitment of any
nature to establish the same, whether legal or equitable, and whether written or
oral; or (4) except as set forth on Section 3.3(a) of the Disclosure Schedule,
voting trust, proxy or other Contract with respect to any equity or voting
interest in the CA Company. True and correct copies of the CA Company’s
Organizational Documents have been made available to Purchaser.
               (b) The authorized capitalization of the US Company consists
solely of the Membership Interests, and there are no other outstanding ownership
interests of any kind with respect to the US Company. The Membership Interests
are duly and validly authorized, issued and outstanding, fully paid and
non-assessable. No equity interest in the US Company was issued in violation of
any Organizational Document of the US Company, any Law, or any preemptive right
(or other similar right) of any Person. There are no: (1) outstanding
subscriptions, options, warrants, put or call rights, preemptive rights,
purchaser rights, subscription rights, conversion rights, exchange right or
other securities, agreements or commitments of any nature, whether legal or
equitable, and whether written or oral, whereby any Person has, or has a right
to receive, any economic, voting, ownership or any other type of interest,
equity or security in the US Company; (2) agreements or commitments of any
nature, whether legal or equitable, and whether written or oral, obligating the
US Company or any other Person to transfer, sell, purchase, redeem or otherwise
acquire any securities of the US Company; (3) equity appreciation, phantom
stock, profit participation or similar right with respect to the US Company or
any agreement or commitment of any nature to establish the same, whether legal
or equitable, and whether written or oral; or (4) voting trust, proxy or other
Contract with respect to any equity or voting interest in the US Company, other
than the US Company’s Limited Liability Company Agreement dated as of
February 23, 2006, which shall be terminated immediately prior to Closing. True
and correct copies of the US Company’s Organizational Documents have been made
available to Purchaser.
               (c) Neither Company owns, directly or indirectly, any voting
securities or other equity interests in, or has the right to control, any other
Person.
               (d) Turnpike Holdings, Inc., a Delaware corporation, has no
interest in, title to, or right with respect to any asset or property of any
kind other than the Membership Interests set forth opposite its name on
Schedule B attached hereto. Turnpike Global Holdings Inc., an Ontario
corporation, has no interest in, title to, or right with respect to any asset or

-18-



--------------------------------------------------------------------------------



 



property of any kind other than the shares of capital stock of Turnpike
Holdings, Inc. held by it, which shares constitute all of the issued and
outstanding shares of capital stock of Turnpike Holdings, Inc.
          3.4 No Conflict or Violation. Except as set forth on Section 3.4 of
the Disclosure Schedule, neither the execution and delivery of this Agreement by
the US Company or the CA Company nor the consummation of the transactions
contemplated hereby will result in (i) a breach or violation of, a conflict
with, or create a right or obligation under, the Organizational Documents of
either Company, (ii) a violation by either Company of any applicable Law,
(iii) a breach or violation by either Company of or default under any order,
judgment, writ, injunction decree or award to which either Company is a party or
by which either Company is bound, or (iv) a breach, violation of or a default
under, conflict with or give rise to or create any right of any Person to
accelerate, increase, terminate, modify or cancel any right or obligation in a
manner adverse to either Company or result in the creation of any Encumbrance,
other than a Permitted Encumbrance, under, any Contract to which any Seller or
either Company is a party or by which any asset of either Company is bound.
Except as set forth on Section 3.4 of the Disclosure Schedule, no consents,
Permits, approvals or authorizations of, or notices, declarations, filings,
applications, transfers or registrations with, any Governmental Authority or any
other Person are required to be made or obtained by either Company by virtue of,
or in order to permit, the execution, delivery or performance of this Agreement
by either Company or the consummation of the transactions contemplated hereby by
either Company.
          3.5 Legal Proceedings, Orders and Judgments. Except as set forth on
Section 3.5 of the Disclosure Schedule, there is no action, claim, suit,
complaint, investigation, arbitration, hearing, or other proceeding pending, or
to the Knowledge of the Companies, threatened against either Company, or any of
such Company’s properties or assets, or to which either Company is a party.
Neither Company, nor any of the assets or properties of either Company, is
subject to any order, judgment, injunction, writ, indictment or information,
grand jury subpoena or civil investigative demand, plea agreement, stipulation,
decree or award (whether rendered by a court, commission, arbitration tribunal,
or judicial, governmental or administrative department, body, agency,
administrator or official, grand jury or any other forum for the resolution of
grievances).
          3.6 Compliance with Law. At all times since their respective formation
or incorporation, as applicable, the Companies have been operated in compliance
in all material respects with all applicable Laws. Neither Company has received
any notice from any Governmental Authority claiming any material violation of or
material non-compliance with any Law. Each Company possesses and is in
compliance in all material respects with each Permit necessary for such Company
to own, operate and use its assets and conduct its business.
          3.7 Financial Statements.
               (a) Purchaser has been provided with a true, correct and complete
copy of the Combined Audited Financial Statements of the Combined Companies for
the fiscal year ended September 30, 2009, including the notes thereto. The
Combined Audited Financial Statements have been prepared in accordance with US
GAAP consistently applied during the respective periods covered thereby. The
Combined Audited Financial Statements are true and

-19-



--------------------------------------------------------------------------------



 



correct in all material respects and fairly present in all material respects the
financial condition of the Combined Companies as of the dates thereof and the
results of operations of the Combined Companies for the periods covered thereby.
               (b) The financial records of each Company, all of which have been
made available to Purchaser, are true, correct and complete in all material
respects, represent actual, bona fide transactions, and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls.
          3.8 Absence of Undisclosed Liabilities. Neither Company has any
liabilities or obligations (whether absolute or contingent) except for
liabilities and obligations (i) reflected or reserved for on the most recent
balance sheet included in the Combined Audited Financial Statements or disclosed
in the notes to the Combined Audited Financial Statements; (ii) that have arisen
since the date of such balance sheet in the ordinary course of business
consistent with past practice, which are not in the aggregate material, and
which do not arise out of, relate to or result from, and which are not in the
nature of and were not caused by, any breach of contract, breach of warranty,
tort, infringement or violation of applicable Law; or (iii) liabilities,
commitments or obligations to the extent expressly disclosed in the Disclosure
Schedule.
          3.9 Absence of Changes. Since September 30, 2009, (i) each Company has
operated its business in the ordinary course, consistent with past practice,
(ii) no change or event has occurred that, individually or in the aggregate, has
had or would reasonably be anticipated to have a Material Adverse Effect,
(iii) no material asset or property of either Company has been destroyed,
damaged or otherwise lost (whether or not covered by insurance); and
(iv) neither Company has:
               (a) sold, transferred, disposed of, or agreed to sell, transfer,
or dispose of, any material assets other than sales of inventory in the ordinary
course of business consistent with past practice;
               (b) acquired any material assets other than purchases of
inventory in the ordinary course of business consistent with past practice, nor
acquired or merged with any other Person;
               (c) changed any financial or Tax accounting practice, policy or
method (except with respect to the New York sales and use tax);
               (d) made any loan, advance or capital contributions to or
investment in any Person;
               (e) made any capital expenditure (or series of related capital
expenditures) involving more than $50,000 or outside the ordinary course of
business consistent with past practice;
               (f) (1) incurred any Indebtedness or entered into any guaranty of
such Indebtedness, or (2) become subject to any material liabilities, except
liabilities incurred in the ordinary course of business consistent with past
practice;

-20-



--------------------------------------------------------------------------------



 



               (g) canceled or forgiven any material debts or claims or redeemed
or repaid any Indebtedness outside of the ordinary course of business consistent
with past practice;
               (h) delayed or postponed the payment of any accounts payable or
other liabilities outside the ordinary course of business consistent with past
practice;
               (i) except as set forth on Section 3.9(i) of the Disclosure
Schedule, subjected any of its material assets to any Encumbrance, other than
any Permitted Encumbrance;
               (j) (1) become a guarantor with respect to any obligation of any
other Person, (2) assumed or otherwise become obligated for any obligation of
another Person for borrowed money, or (3) agreed to maintain the financial
condition of any other Person;
               (k) (1) except in the ordinary course of business consistent with
past practices, entered into any material Contract, or amended in any material
fashion or terminated any material Contract to which such Company is or was a
party or by which such Company’s assets are or were bound, or (2) waived,
released or assigned any right or claim under any such material Contract;
               (l) (1) failed to prepare and timely file all Tax Returns
relating to such Company required to be filed by it during such period or timely
withhold and remit any employment Taxes applicable to such Company, (2) filed
any amended Tax Return, (3) made or changed any election with respect to Taxes,
or (4) settled or compromised any Tax liability, entered into any Tax closing
agreement, surrendered any right to claim a refund of Taxes, consented to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment or took any other similar action relating to any Tax;
               (m) failed to preserve and prevent any material degradation in
such Company’s relationship with any of its suppliers, customers, or others
having material business relations with such Company;
               (n) except as set forth on Section 3.9(n) of the Disclosure
Schedule, (1) adopted, entered into, amended or terminated any bonus,
profit-sharing, compensation, severance, termination, pension, retirement,
deferred compensation or other employee benefit plan, agreement, trust, fund or
other arrangement for the benefit or welfare of any individual, (2) entered into
or amended any employment arrangement or relationship with any new or existing
employee that had or will have the legal effect of any relationship other than
at-will employment or other employment relationship implied by applicable law,
(3) increased the compensation or any fringe benefit of any director, manager,
officer or employee or paid any benefit to any director, manager, officer or
employee, other than pursuant to a then-existing plan or arrangement and in
amounts consistent with past practice, or (4) granted any award to any director,
manager, officer or employee under any bonus, incentive, performance or other
compensation plan or arrangement (including the removal of any existing
restriction in any benefit plan or agreement or award made thereunder);
               (o) amended such Company’s Organizational Documents;

-21-



--------------------------------------------------------------------------------



 



               (p) declared, set aside or paid any dividend or made any
distribution with respect to its capital stock or membership interests (whether
in cash or in kind) or redeemed, purchased or otherwise acquired any of its
capital stock;
               (q) authorized or issued any shares of capital stock or
membership interests, or any subscription, option, warrant, call right,
preemptive right or other agreement or commitment obligating such Company to
issue, sell, deliver or transfer (including any rights of conversion or exchange
under any outstanding security or other instrument) any economic, voting,
ownership or any other type of interest or security in such Company; or
               (r) entered into any Contract, or agreed or committed (binding or
otherwise), to do any of the foregoing.
          3.10 Material Contracts.
               (a) Section 3.10 of the Disclosure Schedule lists each of the
following Contracts to which either Company is a party or by which any
properties or assets of either Company are bound (each such Contract, a
“Material Contract”):
                    (i) each Contract involving the borrowing of money by, or
any extension of credit to, either Company (including any loan agreement,
promissory note, guarantee, letter of credit or similar Contract);
                    (ii) each Contract (or group of related Contracts) pursuant
to which either Company is committed to make payments in excess of $25,000;
                    (iii) each Contract to sell, lease or otherwise dispose of
any material assets or properties, either individually or in the aggregage, of
either Company other than sales of inventory in the ordinary course of business
consistent with past practice;
                    (iv) each Contract with a Material Customer;
                    (v) each joint venture, partnership, or similar Contract;
                    (vi) each Contract in the nature of or including a
non-competition, non-solicitation or confidentiality agreement;
                    (vii) each employment or severance Contract;
                    (viii) each collective bargaining Contract;
                    (ix) each material Contract to pay or receive any royalty or
license fee or to license (either as licensor or licensee) any Intellectual
Property (other than any non-exclusive license for the use of any commercially
available off-the-shelf software which was entered into in the ordinary course
of business);
                    (x) each Contract with any distributor or broker of products
or services offered by either Company;

-22-



--------------------------------------------------------------------------------



 



                    (xi) each Contract containing any form of most-favored
pricing provision in favor of any customer of either Company; or
                    (xii) each other material Contract not entered into in the
ordinary course of business of the Company.
               (b) The Companies have delivered to Purchaser true, correct and
complete copies of each Material Contract. Each Material Contract is valid,
binding and enforceable against the Company that is a party thereto and, to the
Knowledge of the Companies, each other party thereto in accordance with its
terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other Laws, now
or hereafter in effect, relating to or limiting creditors’ rights generally, and
(ii) general principles of equity. To the Knowledge of the Companies, no event
has occurred that (with or without the passage of time or giving of notice)
would constitute a material breach or default of, or permit termination,
modification, acceleration or cancellation of, any Material Contract or of any
material right or liability under any Material Contract. Except as set forth on
Section 3.10 of the Disclosure Schedule, neither Company is in material breach
of any Material Contract, and no breach will occur as a result of the execution
of this Agreement or the consummation of the transactions contemplated hereby.
To the Knowledge of the Companies, none of the other parties to any Material
Contract is in material breach thereof.
          3.11 Material Customers. Section 3.11 of the Disclosure Schedule
contains a true and complete list of each customer, or related group of
customers, of the Companies (listing dollar amount of sales for each) that
accounted for sales by the Companies in excess of $15,000 for the 12-month
period ended on the date hereof (each, a “Material Customer”). As of the date
hereof, except as set forth on Section 3.11 of the Disclosure Schedule, no
customer of either Company has informed either Company, and to the Knowledge of
the Companies there are no circumstances indicating, that such customer intends
to cease doing business with such Company or to terminate or materially decrease
its business with such Company. To the Knowledge of the Companies, the
consummation of the transactions contemplated hereby will not adversely affect
in any material manner either Company’s business relationship with any customer.
          3.12 Real Property. Neither Company owns (or has owned) any real
property. Section 3.12 of the Disclosure Schedule sets forth a complete list of
all Leases. The real property subject to the Leases constitutes all of the real
property interests which are leased, licensed, used or occupied (or that have
ever been leased, licensed, used or occupied) in whole or in part by either
Company in connection with its business. Each Lease is valid, binding and
enforceable against the Company that is a party thereto in accordance with its
terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other Laws, now
or hereafter in effect, relating to or limiting creditors’ rights generally, and
(ii) general principles of equity. To the Knowledge of the Companies, no event
has occurred that (with or without the passage of time or giving of notice)
would constitute a material breach or default of, or permit termination,
modification, acceleration or cancellation of, any Lease or of any material
right or liability under any Lease. Neither Company is in material breach of any
Lease, and, to the Knowledge of the Companies, none of the other parties to any
Lease is in material breach thereof. The Companies have provided to Purchaser
true, complete and correct copies of each of the Leases. Neither Company has
executed or given any estoppel

-23-



--------------------------------------------------------------------------------



 



certificates or similar instruments to any mortgagee or other third party that
would preclude assertion of any claim by the tenant under any Lease, affect any
of the tenant’s rights or obligations under such Lease or otherwise be binding
upon any successor to such Company’s position under such Lease. Neither Company
has contested, or is currently contesting, any operating costs, real estate
taxes or assessments or other charges payable by the tenant under any Lease.
Except for the Leases, there are no leases, subleases or occupancy agreements in
effect with respect to the real property affected by such Leases. There are no
pending or, to the Knowledge of the Companies, threatened or contemplated
actions or proceedings regarding condemnation or other eminent domain actions or
proceedings affecting the real property covered by any Lease or any part
thereof, or of any sale or other disposition of such real property or any part
thereof in lieu of condemnation.
          3.13 Tangible Property. Except as set forth on Section 3.13 of the
Disclosure Schedule, each Company has good and marketable title to, or a valid
leasehold interest in, all equipment, furniture and other tangible assets used
in the ordinary course, or necessary for the conduct, of its business and
operations, free and clear of any Encumbrances other than Permitted
Encumbrances. All of the tangible assets, owned or leased by either Company are
in good working order, ordinary wear and tear excepted, are free from any
material defects, have been maintained in accordance with applicable industry
standards, and are suitable for the purposes for which they are being used.
          3.14 Taxes.
               (a) Each Company has timely filed all Tax Returns that it was
required to file. All such Tax Returns were correct and complete in all material
respects and were prepared in material compliance with all applicable Laws. All
Taxes due and owing by each Company have been paid or are properly accrued for
on the books of such Company whether or not shown as due on any return, and the
Working Capital Taxes will be reflected as a current liability as part of the
adjustment to the Purchase Price under Section 2.4. Neither Company is the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made by a Governmental Authority in a jurisdiction where
either Company does not file Tax Returns that such Company is or may be subject
to taxation by such jurisdiction. There are no liens for Taxes (other than Taxes
not yet due and payable or contested in good faith) upon any asset of either
Company.
               (b) Each Company has withheld and paid all Taxes required to have
been withheld and paid by it in connection with any amount paid or owing to any
employee, independent contractor, creditor, stockholder, or other Person.
               (c) No Governmental Authority has any reasonable basis to assess
any additional Taxes with respect to either Company for any period for which a
Tax Return has been filed. No Tax audit or Tax proceeding is pending or being
conducted or, to the Knowledge of the Companies, is threatened by or under the
authority of any Governmental Authority with respect to either Company. Neither
Company has received from any Governmental Authority (including in any
jurisdiction where such Company has not filed any Tax Return) any (1) notice
indicating an intent to open an audit or other proceeding, (2) request for
information related to Tax matters, or (3) notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or

-24-



--------------------------------------------------------------------------------



 



assessed by any Governmental Authority against such Company. Sellers have
delivered to Purchaser correct and complete copies of each Tax Return,
examination report, and statement of deficiency assessed against or agreed to by
either Company that was filed or received since January 1, 2005.
               (d) Neither Company has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
               (e) Neither Company is a party to any Contract or other
arrangement or plan that has resulted or could result, separately or in the
aggregate, in the payment of any “excess parachute payment” within the meaning
of section 280G of the Code (or any similar provision of applicable state,
local, or foreign law). Neither Company has been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code. Each
Company has disclosed on all of its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of Section 6662 of the Code. Neither Company is a
party to or bound by any Tax allocation or sharing Contract. Neither Company
(A) has been a member of an affiliated group filing a consolidated federal
income Tax Return (other than a group the common parent of which was such
Company) and (B) has any liability or obligation for the Taxes of any Person
(other than such Company) under Regulation 1.1502-6 (or any similar provision of
applicable state, local, or foreign law), as a transferee or successor, by
Contract, or otherwise.
               (f) The unpaid Taxes of each Company, if any, (1) did not, as of
the date of the Combined Audited Financial Statements, exceed the reserve for
Tax liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Combined Audited Financial Statements (rather than in any notes thereto) and
(2) do not materially exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of such
Company in filing its Tax Returns. Since the date of the Combined Audited
Financial Statements, neither the US Company nor the CA Company has incurred any
liability or obligation for Taxes arising from extraordinary gains or losses, as
such term is used in GAAP, outside the ordinary course of business.
               (g) Neither Company will be required to include any item of
income in, or exclude any item of deduction from, Taxable income for any Taxable
period (or portion thereof) ending after the Closing Date as a result of any:
                    (i) change in method of accounting for a Taxable period
ending on or prior to the Closing Date;
                    (ii) “closing agreement” as described in Section 7121 of the
Code (or any similar provision of state, local, or foreign law) executed on or
prior to the Closing Date;

-25-



--------------------------------------------------------------------------------



 



                    (iii) intercompany transaction or excess loss account
described in Treasury Regulations under Section 1502 of the Code (or any similar
provision of state, local, or foreign law);
                    (iv) installment sale or open transaction disposition made
on or prior to the Closing Date; or
                    (v) prepaid amount received on or prior to the Closing Date.
               (h) [Intentionally omitted]
               (i) Each CA Company Seller who is a non-resident of Canada within
the meaning of the Income Tax Act (Canada) is (1) listed on Section 3.14(i) of
the Disclosure Schedule, (2) a resident of the United States of America for
purposes of the Canada — U.S. Income Tax Convention (1980), as amended (the
“Treaty”), (3) entitled to the full benefits of Article XIII of the Treaty such
that any gain arising on the disposition of the Shares is only taxable in the
United States of America, and (4) for greater certainty, not limited to claiming
benefits under the Treaty under Article XXIX-A of the Treaty.
               (j) There are no circumstances existing and no transaction or
event or series of transactions or events has occurred which could result in the
application of any of sections 17, 78, 80, 80.01, 80.02, 80.03 or 80.04 of the
Income Tax Act (Canada) or any equivalent or analogous provision of any
applicable Tax legislation to CA Company or any subsidiary. The CA Company and
each subsidiary is not subject to a liability for Taxes of any other person,
including without limitation, liability arising under section 160 of the Income
Tax Act (Canada) or liability under any agreement under section 191.3 of the
Income Tax Act (Canada). The CA Company has made or obtained records or
documents that meet the requirements of paragraphs 247(4)(a) to (c) of the
Income Tax Act (Canada) with respect to all transactions and arrangements
between the CA Company and any non-resident person, within the meaning of the
Income Tax Act (Canada), with whom the CA Company was not dealing at arm’s
length, within the meaning of the Income Tax Act (Canada).
          3.15 Permits. Each Company has all material Permits, if any, that are
necessary to entitle it to own or lease, operate and use its assets and to carry
on and conduct its business as currently conducted. There are no pending or, to
the Knowledge of the Companies, threatened claims or proceedings challenging the
validity of or seeking to revoke or discontinue, or alter in any respect that
could adversely affect the ownership or leasing, operation or use of the assets
or conduct of the business of either Company, any of the Permits, and each such
Permit is in full force and effect.
          3.16 Intellectual Property.
               (a) Except as set forth on Section 3.16(a) of the Disclosure
Schedule, each Company owns or otherwise holds the right to use all Intellectual
Property necessary or desirable for the conduct of such Company’s business as
currently conducted or as currently proposed to be conducted (the “Necessary IP
Rights”). The consummation of the transactions contemplated by this Agreement
will not (i) alter, restrict, encumber, impair or extinguish any

-26-



--------------------------------------------------------------------------------



 



Necessary IP Rights, (ii) result in the creation of any Encumbrance with respect
to any of the Necessary IP Rights, or (iii) release any source code from either
Company from escrow with a third party.
               (b) Except as set forth on Section 3.16(b) of the Disclosure
Schedule, there are no legal disputes or claims pending or, to the Knowledge of
the Companies, threatened (i) alleging infringement, misappropriation or any
other violation of any Intellectual Property of any Person by either Company or
any of the Company Products or Company Services, or (ii) challenging the scope,
ownership, validity, or enforceability of the Company IP or of either Company’s
rights under the Necessary IP Rights. Except as set forth on Section 3.16(b) of
the Disclosure Schedule, to the Knowledge of the Companies, neither Company has
infringed, misappropriated or otherwise violated any Intellectual Property of
any Person.
               (c) (i) The Companies hold all right, title and interest in and
to the Company IP, free and clear of any Encumbrance, other than Permitted
Encumbrances, (ii) except for agreements disclosed in the Disclosure Schedules,
or previously disclosed by a Company to the Purchaser, no Person, other than the
Companies, possesses any current or contingent rights to license, sell or
otherwise distribute or perform the Company Products or Company Services or any
other products or services utilizing the Company IP, and (iii) except as set
forth on Section 3.16(c) of the Disclosure Schedule, there are no material
restrictions on the disclosure, use, license or transfer of the Necessary IP
Rights, the Company IP, the Company Products, or the Company Services.
               (d) Section 3.16(d)(i) of the Disclosure Schedule contains a true
and complete list of all Registered IP. The Companies have taken all actions
necessary to maintain and protect the Registered IP, including payment of
applicable maintenance fees, filing of applicable statements of use, timely
response to office actions and disclosure of any required material information,
and all assignments (and licenses where required) of the Registered IP have been
duly recorded with the appropriate governmental authorities. Section 3.16(d)(i)
of the Disclosure Schedule contains a true and complete list of all actions that
must be taken within 90 days of either the date hereof or the Closing Date with
respect to any of the Registered IP. The Companies have complied with all
applicable notice and marking requirements for the Registered IP. None of the
Registered IP has been adjudged invalid or unenforceable in whole or part and,
to the Knowledge of the Companies, all of the Registered IP is valid and
enforceable.
               (e) Section 3.16(e) of the Disclosure Schedule contains a true
and complete list of (A) all agreements pursuant to which either Company has
provided source code of any Company Product or related to Company Services or
any part thereof to a third party, and (B) all third parties to whom either
Company has granted a contingent right to receive the source code of any Company
Product or any part thereof, whether pursuant to an escrow arrangement or
otherwise.
               (f) The Companies have taken all reasonable steps to protect
their rights in the Company IP and to protect any confidential information
provided to them by any other Person under obligation of confidentiality.
Without limitation of the foregoing, neither Company has made any of its
material trade secrets or other material confidential or proprietary information
that it intended to maintain as confidential (including source code with respect
to

-27-



--------------------------------------------------------------------------------



 



Company Products and Company Services) available to any other Person except
pursuant to written agreements or other circumstances requiring such Person to
maintain the confidentiality of such information or materials.
               (g) The Companies have obtained from all Persons (including
current or former directors, managers, officers, employees and consultants) who
have created any portion of, or otherwise who would have any rights in or to,
any Company IP, Company Product or Company Services valid and enforceable
written assignments of any such rights to, and waivers of moral rights thereto
in favor of, the Companies (to the extent such written assignments and waivers
are necessary for the Companies to own all rights in or to any Company IP,
Company Product or Company Services). Neither Company is obligated to provide
any consideration (whether financial or otherwise) to any third party with
respect to any exercise of rights by such Company, or any successor to such
Company, in any Company IP, Company Product, or Company Service.
               (h) The Companies have previously disclosed to Purchaser all
Company Products and Company Services.
               (i) Except as set forth on Section 3.16(i) of the Disclosure
Schedule, no Company Product or Company Service (including any Company Product
or Company Service currently under development) contains any code that is, in
whole or in part, subject to the provisions of any license to software that is
made generally available to the public without requiring payment of fees or
royalties (including any obligation or condition under any “open source” license
such as, without limitation, the GNU General Public License, GNU Lesser General
Public License, Mozilla Public License or BSD licenses) (collectively, “Publicly
Available Software”), nor has any Publicly Available Software been used in the
creation of any Company Product or Company Service. All Publicly Available
Software used by either Company has been used in its entirety and without
modification. Neither Company has incorporated or otherwise used Publicly
Available Software in a manner that would require, or condition the use or
distribution of, any Company Product or Company Service on the disclosure,
licensing or distribution of any source code for any portion of such Company
Product or Company Service.
               (j) To the Knowledge of the Companies, the Company Products, the
Company Services, and the other IT Assets do not contain or use any computer
code designed to disrupt, disable, harm, distort or otherwise impede in any
manner the legitimate operation of any IT Assets, or any Company Product or the
Company Services by their authorized users, or any other associated software,
firmware, hardware, computer system or network (including without limitation
what are sometimes referred to as “viruses”, “worms”, “time bombs” and/or “back
doors”).
               (k) Except as disclosed in the Disclosure Schedules, neither
Company has transferred ownership of, or granted any exclusive license with
respect to, any Company IP to any other Person.
               (l) No funding, facilities or personnel of any governmental
agency were used, directly or indirectly, to develop or create, in whole or in
part, any Company IP,

-28-



--------------------------------------------------------------------------------



 



Company Product, or any Company Service. Neither Company is (or has ever been) a
member or promoter of, or a contributor to, any industry standards body or
similar organization that could compel either Company to grant or offer to any
other Person any license or right to any Company IP.
               (m) The IT Assets operate and perform in all material respects in
a manner that permits the Companies to conduct their business as currently
conducted and, to the Knowledge of the Companies, no person has gained
unauthorized access to any IT Asset. The Companies have implemented reasonable
backup and disaster recovery processes consistent with industry best practices.
               (n) The Companies have disclosed to Purchaser all computer data
bases owned by either Company which include, without limitation, customer and
prospective customer mailing lists (the “Owned Data Bases”). The Companies have
full and exclusive right, title and ownership, freely transferable, in all of
the Owned Data Bases, including all intellectual property rights associated
therewith, free and clear of any Encumbrances. Neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby will
trigger any obligation on the part of either Company to place into, hold or
release any Owned Data Base in escrow. The data in the Owned Data Base was
developed and collected solely through the effort of the Companies and none of
the data is derived from any source other than through use of the Company
Products and the Company Services. No derivative work of any of the Owned Data
Bases exists separate from such Owned Data Bases.
               (o) The Company Products and the Company Services are as
described in their respective Documentation in all material respects and
functionally perform in accordance with such Documentation in all material
respects.
          3.17 Employee Matters and Benefit Plans.
               (a) Section 3.17(a) of the Disclosure Schedule lists the
following: (i) the names and titles of all Employees together with the location
of their employment; (ii) the date each Employee was hired; (iii) the rate of
annual remuneration of each Employee at the date hereof, any bonuses paid since
the end of the Companies’ last completed financial year; (iv) the names of all
retired employees of the Companies who are entitled to benefits from the
Companies and the nature of such benefits; and (v) the names of all non-active
employees, the reason they are non-active employees, whether they are expected
to return to work and, if so, when, and the nature of any benefits to which such
non-active employees are entitled from the Companies. Except as disclosed in the
Disclosure Schedule, no Employee is employed under a contract which cannot be
terminated by the CA Company with or without notice, except for those Employees
who are employed on indefinite hirings requiring reasonable notice of
termination by applicable Canadian law.
               (b) No Employees are represented by any labor organization, and
neither Company is a party to or bound by any collective bargaining agreement or
other agreement with any labor organization. There have been no representation
or certification proceedings, or petitions seeking a representation proceeding,
pending or, to the Knowledge of the Companies, threatened to be brought or filed
with the National Labor Relations Board, the

-29-



--------------------------------------------------------------------------------



 



Canada Industrial Relations Board, the Ontario Labor Relations Board, or any
other labor relations tribunal or Governmental Authority with respect to any
Employees.
               (c) There are no strikes, work stoppages, slowdowns, job actions,
disputes, lockouts, arbitrations, or grievances or other material labor disputes
pending or, to the Knowledge of the Companies, threatened, against or involving
either Company. There are no unfair labor practice charges, grievances, or
complaints pending or, to the Knowledge of the Companies, threatened by or on
behalf of any Employee or group of Employees. To the knowledge of the Companies,
there have been no actual or threatened and there are no pending union
organizing activities involving the Employees and the Companies do not have any
labor problems that might adversely affect the business or lead to an
interruption of operations.
               (d) Except as set forth on Section 3.17(d) of the Disclosure
Schedule, neither Company has received written notice of any complaints,
charges, or claims against it and, to the Knowledge of the Companies, there are
no complaints, charges or claims threatened to be brought or filed with any
Governmental Authority, based on, arising out of, in connection with, or
otherwise relating to the hiring, employment or termination of employment of any
individual by either Company.
               (e) There has been no “mass layoff” or “plant closing” as defined
by the federal Worker Adjustment, Retraining and Notification Act or any similar
Canadian, state, provincial, or foreign statute or law in respect of either
Company within the six months prior to the date of this Agreement.
               (f) The Sellers have provided the Purchaser with all inspection
reports under Occupational Health and Safety Acts relating to the CA Company.
There are no outstanding inspection Orders nor any pending or threatened charges
made under any Occupational Health and Safety Acts relating to the CA Company.
There have been no fatal or critical accidents within the last three years which
might lead to charges involving the CA Company under Occupational Health and
Safety Acts. The CA Company has complied in all respects with any Orders issued
under Occupational Health and Safety Acts. There are no appeals of any Orders
under Occupational Health and Safety Acts relating to the CA Company which are
currently outstanding.
               (g) There are no notices of assessment, provisional assessment,
reassessment, supplementary assessment, penalty assessment or increased
assessment (collectively, “assessments”) or any other communications related
thereto which the CA Company has received from any workers’ compensation or
workplace safety and insurance board or similar authorities in any jurisdictions
where the business of the CA Company is carried on. There are no assessments
which are unpaid on the date hereof or which will be unpaid at the Closing Date,
and there are no facts or circumstances which may result in an increase in
liability to the CA Company from any applicable workers’ compensation or
workplace safety and insurance legislation, regulations or rules after the
Closing Date.
               (h) Section 3.17(h) of the Disclosure Schedule contains (i) a
true and complete list of each Company Benefit Plan in effect as of the date of
this Agreement, (ii) a list of all insurance policies with respect to Company
Benefit Plans, and (iii) a list of all self

-30-



--------------------------------------------------------------------------------



 



insurance arrangements for Company Benefit Plans. Neither Company is a party to
or bound by, nor does either Company have any liability or contingent liability
with respect to, any Company Benefit Plan other than those listed in
Section 3.17(h) of the Disclosure Schedule.
               (i) Neither the US Company nor any ERISA Affiliate currently
maintains, nor at any time in the six calendar years ending immediately prior to
the calendar year in which the Closing Date occurs maintained or had an
obligation to contribute to, any defined benefit pension plan subject to Title
IV of ERISA, or any “multiemployer plan” as defined in Section 3(37) of ERISA,
or any defined benefit pension or superannuation plan or scheme that is or was
subject to the laws of any jurisdiction outside of the United States.
               (j) No Company Benefit Plan is or, if it were to be properly
registered would be, a “registered pension plan” as defined in subsection 248(1)
of the Income Tax Act (Canada). The CA Company is the only participating
employer in the Company Benefit Plans in which Employees of the CA Company
participate.
               (k) With respect to each Company Benefit Plan, each Company has
made available to Purchaser a true and complete copy of the plan documents and
any amendments thereto; if the plan is required to file an annual report with
any governmental authority (e.g., Form 5500 annual reports, if any, in the
United States), copies of the annual reports filed for the last three plan years
with accompanying schedules; the current summary plan description for each
Company Benefit Plan covering Employees in the United States for which a summary
plan description is required, or similar employee disclosure documents for each
Company Benefit Plan covering Employees in Canada; and each trust agreement,
insurance contracts, or other funding vehicles associated with a Company Benefit
Plan or related to the funding of a Company Benefit Plan.
               (l) Each Company Benefit Plan complies, and has complied (except
for any noncompliance that has been fully addressed and resolved as of the date
hereof including, where applicable, to the satisfaction of applicable
Governmental Authorities), in all material respects with the applicable
provisions of, and has been administered in material compliance with and if
applicable, is in good standing under, all applicable Laws (including the Code
and ERISA with respect to a plan in the United States, and applicable pension,
insurance and securities law, the Income Tax Act (Canada) and the Guidelines for
Capital Accumulation Plans with respect to a plan in Canada, and all other
applicable Laws, including applicable data privacy directives).
               (m) There is no pending or, to the Knowledge of the Companies,
threatened claim, legal action, proceeding, audit, or investigation against or
involving any Company Benefit Plan, other than routine claims for benefits. No
filings have been made or are currently pending with respect to any Company
Benefit Plan that is a plan in the United States under any voluntary compliance
program of the Internal Revenue Service or the Department of Labor. Neither
Company nor any plan fiduciary has engaged in any “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA), which would
reasonably be expected to subject such Company or any person that such Company
has an obligation to indemnify to any material tax or penalty imposed under
Section 4975 of the Code or Section 502 of ERISA.

-31-



--------------------------------------------------------------------------------



 



               (n) Each Company Benefit Plan that meets or purports to meet the
requirements of Section 401(a) of the Code is qualified in form and operation
under Section 401(a) of the Code and has received a current favorable
determination letter from the Internal Revenue Service. Each Company Benefit
Plan that is registered under the Income Tax Act (Canada) is the subject of a
current registration letter from the Canada Revenue Agency.
               (o) All contributions or payments with respect to or on behalf of
Employees that were required to be made by either Company or by an ERISA
Affiliate under the terms of the Company Benefit Plans or applicable Law have
been made on a timely basis.
               (p) No Company Benefit Plan provides for life, health, medical or
other welfare benefits to former employees or beneficiaries or dependents
thereof, except for health continuation coverage as required by Section 4980B of
the Code or Part 6 of Title I of ERISA.
               (q) Any Company Benefit Plan that is a nonqualified deferred
compensation plan subject to the requirements of Code Section 409A by its terms
is in compliance with the requirements of Code Section 409A and applicable
guidance and regulations in effect from time to time thereunder, and has been
operated in compliance with such requirements. No event has occurred that would
be treated by Code Section 409A(b) as a transfer of property for purposes of
Code Section 83.
               (r) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (either alone or in
conjunction with any other event) result in, cause the accelerated vesting,
funding or delivery of, or increase the amount or value of (including the
forgiveness of indebtedness), any payment or benefit to any employee, officer,
manager, or director of either Company under a Company Benefit Plan, or result
in any limitation on the right of either Company to amend, merge or terminate
any Company Benefit Plan or related trust.
               (s) Except as disclosed on Section 3.17(s) of the Disclosure
Schedule, each Employee of the US Company is an employee-at-will, and the US
Company would have no obligation to make severance payments to any Employee if
it were to terminate the Employee’s employment with the US Company.
               (t) None of the Employees or independent contractors engaged by
either Company as of the date of this Agreement has given notice terminating his
or her contract of employment or engagement with the Company with which he or
she has a contract of employment or engagement.
               (u) None of the Employees has been provided or is under notice of
dismissal, nor is there any liability outstanding to any Employee or independent
contractor engaged by either Company as at the date of this Agreement or any
former employee of either Company or any individual formerly engaged as an
independent contractor by either Company, except for remuneration or other
benefits accruing due, and no such remuneration or other benefit that has fallen
due for payment has not been paid.

-32-



--------------------------------------------------------------------------------



 



               (v) With respect to all Employees and former employees of either
Company, each Company: (i) is in compliance in all material respects with all
applicable Laws respecting labor and employment, including all employment
standards, human rights, labor relations, occupational health and safety, pay
equity, employment equity, employee privacy and workers’ compensation or
workplace safety and insurance legislation and there are no outstanding claims,
complaints, investigations, prosecutions or orders under such legislation;
(ii) is in compliance with all employment practices, terms and conditions of
employment and wages and hours; (iii) has withheld and reported in a timely
manner all amounts required by law or by agreement to be withheld and reported
with respect to wages, salaries and other payments; (iv) is not liable for any
arrears of wages or any Taxes or any penalty for failure to comply with the
foregoing; and (v) is not liable for any payment to any trust or other fund
governed by or maintained by or on behalf of any Governmental Entity, with
respect to unemployment compensation/insurance benefits, social security, or
other benefits or obligations (other than routine payments to be made in the
normal course of business and consistent with past practice).
               (w) No employee or former employee of the US Company, or family
member thereof, is receiving continuation coverage through the US Company under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), as of the date of this Agreement.
          3.18 Environmental Matters.
               (a) Each Company is in compliance in all material respects with
all Environmental Laws. Each Company has obtained and is in compliance, in all
material respects, with all Permits that may be required pursuant to
Environmental Laws for the occupation of its facilities and the operation of its
business as currently conducted.
               (b) Neither Company has received any notice regarding any actual
or alleged violation of Environmental Laws, including any investigatory,
remedial or corrective obligations, arising under Environmental Laws.
               (c) Neither Company has installed, used, generated, treated,
disposed of, or arranged for the disposal of any Hazardous Substances in any
manner so as to create any liability or obligation under any Environmental Law
or any other liability for either Company or Purchaser.
          3.19 Insurance.
               (a) Section 3.19(a) of the Disclosure Schedule lists all policies
to which each Company is a party or under which any of its assets, employees,
officers, managers, or directors (in each such individual’s capacity as such) is
a named insured or otherwise the beneficiary of coverage thereunder (each such
policy, an “Insurance Policy”). Section 3.19(a) of the Disclosure Schedule also
lists all self-insurance arrangements affecting either Company.
               (b) With respect to each Insurance Policy: (1) such Insurance
Policy is legal, valid, binding, enforceable, and in full force and effect;
(2) such Insurance Policy will continue to be legal, valid, binding,
enforceable, and in full force and effect on identical terms following the
consummation of the transactions contemplated by this Agreement; (3) neither

-33-



--------------------------------------------------------------------------------



 



Company is, and to the Knowledge of the Companies, no other party to such
Insurance Policy is, in breach or default thereunder (including regarding
payment of premiums or giving of notices); and (4) no event has occurred that
(with or without the passage of time or giving of notice) would constitute such
a breach or default, or permit termination, modification, cancellation or
acceleration under such Insurance Policy. Neither Company has received any
notice of any actual or threatened modification or cancellation of, or default
under, any Insurance Policy.
          3.20 Affiliate Transactions. Except for the Contracts listed on
Section 3.20 of the Disclosure Schedule, no Seller nor any officer, manager,
director, employee, stockholder, or Affiliate of any Seller or of either Company
is a party to any Contract or transaction with, or has any claim for
indemnification under applicable Law or any agreement against, either Company or
has any interest in any property, real or personal or mixed, tangible or
intangible, of either Company.
          3.21 No Brokers or Finders. No agent, broker, finder, investment or
commercial banker or other Person, engaged by or acting on behalf of any Seller
or any Affiliate of any Seller or either Company in connection with the
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, is or will be entitled to any broker’s or finder’s or
similar fees or other commissions from either Company as a result of this
Agreement or the transactions contemplated hereby.
          3.22 Accounts Receivable. All accounts receivable (including any notes
receivable) of either Company that are reflected on the Combined Audited
Financial Statements or on the accounting records of either Company as of the
Closing (collectively, the “Accounts Receivable”) represent or will represent
valid obligations arising from sales actually made or services actually
performed by the Companies in the ordinary course of business consistent with
past practices. The Accounts Receivable are and will be as of Closing current
and collectible net of any reserves therefor shown on the Combined Audited
Financial Statements or such accounting records (which reserves are adequate and
calculated consistent with the Companies’ past practice). There is no contest,
claim or right of set-off (other than returns in the ordinary course of business
which are not, individually or in the aggregate, material) under any Contract
with any obligor of any Account Receivable regarding the amount or validity of
such Account Receivable.
          3.23 Inventory. With respect to the inventory of each Company, (a) all
such inventory is in good and merchantable condition and is fit for the purpose
for which it is intended, (b) all of such inventory is of a quality usable and
salable in the ordinary course of business consistent with past practices,
(c) none of such inventory is slow-moving, obsolete, damaged, or defective, and
(d) none of such inventory is on consignment. The inventory of the Combined
Companies is valued on the Combined Audited Financial Statements at the lesser
of cost or fair market value net of reserves in accordance with GAAP.
          3.24 Powers of Attorney. There is no outstanding power of attorney
with respect to either Company.
          3.25 Product Warranties. Each product manufactured, sold, licensed, or
delivered by the Company is, or was at all times when such actions occurred, in
material

-34-



--------------------------------------------------------------------------------



 



conformance with all applicable contractual obligations and all applicable
express and implied warranties. Neither Company has any liability (and to the
Knowledge of the Companies there is no reasonable basis for any proceeding
against either Company that could give rise to any liability) for replacement or
repair or other damages in connection with product warranty claims, subject only
to the reserve for product warranty claims shown on the face of the Combined
Audited Financial Statements (rather than in any notes thereto). The Companies
have disclosed to Purchaser any guaranty, warranty, or other indemnity to which
any Company Product is subject.
          3.26 Products Liability. To the Knowledge of the Companies, neither
Company has any liability, and there is no reasonable basis for any proceeding
against either Company that could give rise to any liability, arising out of,
relating to or resulting from any injury to any individual or property as a
result of the ownership, possession or use of any product manufactured, sold,
licensed, or delivered by the Company prior to the Closing Date.
          3.27 Material Suppliers. Section 3.27 of the Disclosure Schedule lists
the suppliers (listing dollar volume for each) of products and services to the
Companies that involve payments by the Companies in excess of $50,000 for the
12-month period ended as of the date of this Agreement. Neither Company has
received any communication indicating that, and, to the Knowledge of the
Companies, there are no circumstances indicating that, any current supplier of
either Company is terminating, materially reducing or making a materially
adverse change in, or intends to terminate, materially reduce, or make a
materially adverse change in, any aspect of its or any of its Affiliate’s
business relationship with either Company. To the Knowledge of the Companies,
the consummation of the transactions contemplated hereby will not adversely
affect in any material manner either Company’s business relationship with any
current supplier.
          3.28 Indebtedness. All Indebtedness of the Companies is disclosed in
the Combined Audited Financial Statements. Neither Company is in default with
respect to any Indebtedness. Sellers have delivered to Purchaser true, correct,
and complete copies of all documents relating to any Indebtedness of either
Company.
          3.29 Privacy Matters.
               (a) Disclosure to the Purchaser. The disclosure or transfer of
the Personal Information by the Companies to any Person and transfer of the
Personal Information by the Companies to the Purchaser as part of the
Purchaser’s due diligence and as contemplated by this Agreement or any ancillary
agreement complies in all material respects with applicable Privacy Laws and is
consistent with the Privacy Policies.
               (b) Compliance. The Companies carry on and have carried on their
business in compliance in all material respects with all Privacy Laws wherever
such Personal Information may be situate.
               (c) Consent. Where consent of an individual to the collection,
use or disclosure of Personal Information is required, either by law or in
accordance with the Privacy Policies such consent has been obtained in
accordance in all material respects with Privacy Law and with the Privacy
Policies.

-35-



--------------------------------------------------------------------------------



 



               (d) Purposes. All Personal Information held by the Companies was
collected and is used and disclosed by the Companies for reasonable and
legitimate purposes in accordance in all material respects with Laws and the
Privacy Policies.
               (e) Agents. Where an information protection agreement was
required, such agreements were entered into by the applicable Company and the
applicable agent or third party.
               (f) No Changes in Privacy Laws. To the Knowledge of the
Companies, there are no pending or proposed changes to Privacy Laws which would
render unlawful or restrict the operations of the Companies, or any part
thereof, or the manufacture, sale, distribution or provision of any Company
Products or Company Services by the Companies.
               (g) No Investigations, Orders or Offences.
                    (i) there are no current or unresolved requests for access
to Personal Information, nor is any Company the subject of a complaint, audit,
review, investigation or inquiry or similar proceeding, made under any Privacy
Law;
                    (ii) no order has been issued, nor any recommendations made,
by any privacy commissioner or other data protection authority, in respect of
either of the Companies or any of their authorized agents, of Personal
Information held by or on behalf of either Company or of any privacy practices
or procedures of either Company;
                    (iii) neither Company has been charged with or convicted of
an offence for non-compliance with or breach of any Privacy Law nor has either
Company been fined or otherwise sentenced for non-compliance with or breach of
any Privacy Law nor has a Company settled any prosecution short of conviction
for non-compliance with or breach of any Privacy Law;
                    (iv) neither Company has received any notice of judgment or
commencement of proceedings of any nature, or experienced any search and seizure
related to, any breach or alleged breach of or non-compliance with any Privacy
Law; and
                    (v) to the Knowledge of the Companies, there are no facts or
circumstances that could give rise to breach or alleged breach of, or
non-compliance with, any Privacy Law.
          3.30 Full Disclosure. In all material respects and to the Knowledge of
the Companies, the representations and warranties contained in this Article III
do not contain any untrue statements or omit a material fact necessary to make
the statements and information in this Article III not misleading.

-36-



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
          Each Seller, severally and not jointly, represents and warrants to
Purchaser as follows with respect only to such Seller.
          4.1 Organization and Authorization; Capacity. If such Seller is an
entity, such Seller is a corporation or limited liability company duly
organized, validly existing and in good standing under the Laws of its state of
incorporation or formation, as applicable, and has all requisite power and
authority to enter into this Agreement and the Ancillary Documents, perform its
obligations hereunder and thereunder, and consummate the transactions
contemplated hereby and thereby. If such Seller is a natural person, such Seller
has the legal capacity to execute and deliver this Agreement and the Ancillary
Documents, to perform his or her obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.
          4.2 Due Execution and Delivery; Binding Obligations. The execution,
delivery and performance of this Agreement and the Ancillary Documents has been
duly authorized by all necessary action on the part of such Seller. This
Agreement has been, and at the Closing the Ancillary Documents will be, duly
executed and delivered by such Seller, and this Agreement constitutes, and each
Ancillary Document will constitute when executed, a legal, valid and binding
agreement of such Seller, enforceable against such Seller in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
          4.3 Title to Shares and Membership Interests. Each CA Company Seller
owns, of record and beneficially, the Shares set forth opposite such CA Company
Seller’s name on Schedule A attached hereto, and at the Closing such Shares will
be free and clear of all Encumbrances, except for restrictions on transfer under
foreign, federal, provincial, and state securities Laws. Each US Company Seller
owns, of record and beneficially, the Membership Interests set forth opposite
such US Company Seller’s name on Schedule B attached hereto, and at the Closing
such Membership Interests will be free and clear of all Encumbrances, except for
restrictions on transfer under foreign, federal, and state securities Laws.
          4.4 No Conflict or Violation. Neither the execution and delivery of
this Agreement by such Seller nor the consummation of the transactions
contemplated hereby by such Seller will result in (i) a breach or violation of,
a conflict with, or create a right or obligation under, the Organizational
Documents of such Seller, if such Seller is an entity, (ii) a violation by such
Seller of any applicable Law, (iii) a breach or violation by such Seller of or
default under any order, judgment, writ, injunction decree or award to which
such Seller is a party or by which such Seller or such Seller’s Shares and/or
Membership Interests, as applicable, are bound, or (iv) a breach, violation of
or a default under, conflict with or give rise to or create any right of any
Person to accelerate, increase, terminate, modify or cancel any right or
obligation in a manner adverse to such Seller, or result in the creation of any
Encumbrance under, any Contract or other obligation to which such Seller’s
Shares and/or Membership Interests, as applicable, may be subject. No consents,
Permits, approvals or authorizations of, or notices, declarations, filings,
applications, transfers or registrations with, any Governmental Authority or any
other Person are

-37-



--------------------------------------------------------------------------------



 



required to be made or obtained by such Seller by virtue of the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby.
          4.5 Regulation D Securities. In connection with the acquisition of the
Securities, each of the CA Company Sellers listed on Schedule C hereto (the
“Accredited US Sellers”) represents to Purchaser as follows:
               (a) Such Seller has been provided the opportunity to ask
questions and receive answers concerning Purchaser and the transaction in which
the Securities are being issued, and to obtain any other information it deems
necessary to verify the accuracy of the information provided to it; and has
otherwise acquired information about Purchaser sufficient to reach an informed
and knowledgeable decision to acquire its pro rata portion of the Securities.
Such Seller is acquiring its pro rata portion of the Securities for its own
account for investment purposes only and not with a view to, or for resale in
connection with, any “distribution” thereof for purposes of the Securities Act.
               (b) Such Seller is aware of the provisions of Rule 144
promulgated by the SEC under the Securities Act (“Rule 144”), which, in
substance, permits limited public resale of “restricted securities” acquired,
directly or indirectly, from the issuer thereof (or from an affiliate of the
issuer), in a nonpublic offering subject to the satisfaction of certain
conditions.
               (c) Such Seller understands that the Securities have not been
registered under any state, provincial or other securities laws, nor has any
prospectus been filed with respect thereto, and may not be offered or sold
without compliance with applicable state, provincial or other securities laws,
whether through registration of the offer and sale of the Securities, the filing
of, and obtaining of a final receipt for, a prospectus in respect of such offer
and sale of the Securities, or in reliance upon one or more exemptions from
registration or prospectus requirements available under state, provincial or
other securities laws.
               (d) Such Seller further understands that the Securities must be
held indefinitely unless subsequently registered under the Securities Act or
unless an exemption from registration or prospectus requirements is otherwise
available. In addition, such Seller understands that the certificate evidencing
its pro rata portion of the Securities will be imprinted with a legend in
substantially the following form:
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY PROVINCIAL, STATE OR OTHER SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR ASSIGNED EXCEPT (i) PURSUANT TO
REGISTRATIONS THEREOF UNDER SUCH LAWS, OR (ii) IF, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO XATA CORPORATION THE PROPOSED TRANSFER MAY BE
EFFECTED IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS WITHOUT SUCH
REGISTRATIONS.
               (e) Such Seller acknowledges that the Securities being sold to
the Foreign Sellers are being offered and sold in reliance upon Regulation S
under the Securities Act

-38-



--------------------------------------------------------------------------------



 



and in reliance on the prospectus exemption from Ontario securities laws
relating to securities issued in connection with a takeover bid and that
Purchaser will refuse to register any transfer of such Securities not made in
accordance with the provisions of Regulation S or Canadian securities laws,
pursuant to registration under the Securities Act, pursuant to a prospectus for
which a final receipt has been issued by the applicable securities regulatory
authority, or pursuant to an available exemption from registration, or a
combination of the foregoing as applicable. Such Seller agrees that
stop-transfer instructions may be filed with respect to such Securities with the
transfer agent for such Securities. Such Seller acknowledges that the Securities
acquired by such Seller may not be offered or sold in the United States or to
“U.S. persons” as defined in Rule 902(k) of Regulation S under the Securities
Act, unless they are registered under the Securities Act or an exemption from
the registration requirements of the Securities Act is available.
               (f) Such Seller has carefully read this Agreement and has
discussed the limitations upon the such Seller’s ability to dispose of the
Securities with the Seller’s counsel, to the extent the Seller has felt
necessary.
               (g) Such Seller is an “accredited investor” as defined in
Rule 501 promulgated under the Securities Act.
          4.6 Regulation S Securities. In connection with his, her or its
acquisition of the Securities, each of the CA Company Sellers listed on
Schedule D hereto (the “Foreign Sellers”) represents to Purchaser as follows:
               (a) Such Seller is not a “U.S. person” as defined in Rule 902(k)
of Regulation S under the Securities Act and will not be acquiring any of the
Securities for the account or benefit of any such “U.S. person.”
               (b) Such Seller is aware of the provisions of Rule 144, which, in
substance, permits limited public resale of “restricted securities” acquired,
directly or indirectly, from the issuer thereof (or from an affiliate of the
issuer), in a nonpublic offering subject to the satisfaction of certain
conditions.
               (c) Such Seller understands that the Securities have not been
registered under any state or other securities laws and may not be offered or
sold without compliance with applicable state or other securities laws, whether
through registration of the offer and sale of the Securities or in reliance upon
one or more exemptions from registration available under state or other
securities laws.
               (d) Such Seller further understands that the Securities must be
held indefinitely unless subsequently registered under the Securities Act or
unless an exemption from registration is otherwise available. In addition, such
Seller understands that the certificate evidencing its pro rata portion of the
Securities will be imprinted with a legend in substantially the following form:
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE OR OTHER SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD,

-39-



--------------------------------------------------------------------------------



 



TRANSFERRED, OR ASSIGNED EXCEPT (i) PURSUANT TO REGISTRATIONS THEREOF UNDER SUCH
LAWS, OR (ii) IF, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO XATA
CORPORATION THE PROPOSED TRANSFER MAY BE EFFECTED IN COMPLIANCE WITH APPLICABLE
SECURITIES LAWS WITHOUT SUCH REGISTRATIONS.
               (e) Such Seller acknowledges that the Securities being sold to
the Foreign Sellers are being offered and sold in reliance upon Regulation S
under the Securities Act and that Purchaser will refuse to register any transfer
of such Securities not made in accordance with the provisions of Regulation S,
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration. Such Seller agrees that stop-transfer instructions
may be filed with respect to such Securities with the transfer agent for such
Securities. Such Seller acknowledges that the Securities acquired by such Seller
may not be offered or sold in the United States or to “U.S. persons” as defined
in Rule 902(k) of Regulation S under the Securities Act, unless they are
registered under the Securities Act or an exemption from the registration
requirements of the Securities Act is available.
               (f) Such Seller is acquiring its pro rata portion of the
Securities for such Seller’s own account, and such Seller shall not dispose of
any of the Securities in any manner that would violate the Securities Act or any
applicable rule or regulation promulgated thereunder. Such Seller agrees not to
engage in hedging transactions with regard to the Securities unless in
compliance with the Securities Act.
               (g) Such Seller acknowledges that the offer of Securities is
being made to such Seller outside the United States and that this Agreement was
delivered to such Seller and executed by such Seller outside the United States.
               (h) Such Seller has carefully read this Agreement and has
discussed the limitations upon the such Seller’s ability to dispose of the
Securities with the Seller’s counsel, to the extent the Seller has felt
necessary.
          4.7 Non-Accredited US Sellers. Each of the CA Company Sellers listed
on Schedule E hereto represents to Purchaser that such Seller is a
Non-Accredited US Seller.
          4.8 Legal and Other Advice; Access to Information. Each Seller that
will receive Securities hereunder has consulted with its own counsel and
accountant for advice concerning the various legal, tax and economic
considerations relating to the prospective investment, including the limitations
on trading the Securities and the resale restrictions imposed by applicable
securities laws. Each Seller acknowledges that Purchaser has made no
representation regarding any applicable hold periods or other resale
restrictions, that such Seller is solely responsible to determine what the
restrictions are and for compliance therewith. Each Seller has been provided the
opportunity to ask questions and receive answers concerning Purchaser and the
transaction in which the Securities are being issued and the transactions
contemplated by the Financing Agreement, and to obtain any other information it
deems necessary to verify the accuracy of the information provided to it; and
has otherwise acquired information about Purchaser sufficient to reach an
informed and knowledgeable decision to

-40-



--------------------------------------------------------------------------------



 



acquire its pro rata portion of the Securities (including without limitation a
copy of the Financing Agreement and related agreements, and any other material
information about the transactions contemplated thereby).
          4.9 No Other Representations. Each Seller makes no representations or
warranties, express or implied, of any nature whatsoever except as specifically
set forth in this Agreement and the Ancillary Documents.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Purchaser represents and warrants to Sellers as follows:
          5.1 Organization and Authorization of Purchaser. Purchaser is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Minnesota. Purchaser has the requisite corporate power and
authority to enter into this Agreement, to perform its obligations hereunder,
and to consummate the transactions contemplated hereby.
          5.2 Due Execution and Delivery; Binding Obligations. The execution,
delivery and performance by Purchaser of this Agreement have been duly
authorized by all necessary action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser. This Agreement constitutes the
legal, valid and binding agreement of Purchaser, enforceable in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or similar Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
          5.3 No Conflict or Violation. Neither the execution and delivery of
this Agreement by Purchaser nor the consummation of the transactions
contemplated hereby, will result in (i) a violation of, or a conflict with,
Purchaser’s Organizational Documents, (ii) a material violation by Purchaser of
any applicable Law, or (iii) a violation by Purchaser of any order, judgment,
writ, injunction decree or award to which it is a party or by which it is bound.
No consents, Permits, approvals or authorizations of, or declarations, filings,
applications, transfers or registrations with, any Governmental Authority or any
other Person are required to be made or obtained by Purchaser by virtue of the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby.
          5.4 No Brokers or Finders. No agent, broker, finder, investment or
commercial banker or other Person engaged by or acting on behalf of Purchaser or
any of its Affiliates in connection with the negotiation, execution or
performance of this Agreement or the transactions contemplated herein is or will
be entitled to any broker’s or finder’s or similar fees or other commissions as
a result of this Agreement or the transactions contemplated herein except for
such fees that will be payable by Purchaser or by either Company after the
Closing.
          5.5 Investment Intent. Purchaser is acquiring the Shares and the
Membership Interests for its own account for investment and not with a view to,
or for sale in connection with, any distribution thereof. Purchaser has no
present intention of selling, granting participation in, or otherwise
distributing the Shares or the Membership Interests. Purchaser is an “accredited
investor” as defined in Rule 501 promulgated under the Securities Act. Purchaser

-41-



--------------------------------------------------------------------------------



 



understands that neither the Shares nor the Membership Interests have been
registered under the Securities Act, and that neither the Shares nor the
Membership Interests may be sold, transferred or otherwise disposed of without
registration under the Securities Act, or an exemption therefrom. Purchaser has
such knowledge and experience in financial, Tax, and business matters in
general, and investments in securities in particular, so as to enable Purchaser
to evaluate the merits and risks of an investment in the Shares and the
Membership Interests and to make an informed investment decision with respect to
an investment in the Shares and the Membership Interests.
          5.6 Issuance of Shares of Purchaser Common Stock. Subject to receipt
of the Purchaser Shareholder Approval, the Securities have been duly authorized
and reserved, and, upon issuance in accordance with the terms of this Agreement
will be validly issued, fully paid and non-assessable.
          5.7 Financing Agreement. Purchaser has provided Sellers’
Representative with a true and correct copy of the Financing Agreement, as
executed by the parties thereto.
          5.8 No Other Representations and Warranties. Purchaser makes no
representations or warranties, express or implied, of any nature whatsoever
except as specifically set forth in this Agreement and the Ancillary Documents.
ARTICLE VI
COVENANTS
          6.1 Access to Information. Between the date of this Agreement and the
Closing, the Seller Parties shall afford Purchaser and its authorized
representatives reasonable access during normal business hours and upon
reasonable prior notice to all of the properties, personnel, books, and records
of each Company, and shall promptly deliver or make available to Purchaser
information concerning the business, properties, assets, and personnel of each
Company as Purchaser may from time to time reasonably request.
          6.2 Conduct of the Business. Except as specifically contemplated by
this Agreement, from the date hereof through the Closing Date, each Company
shall conduct its business in the ordinary course consistent with past practice.
Without limiting the generality of the foregoing, except as specifically
contemplated by this Agreement or as consented to in writing by Purchaser,
neither Company shall:
               (a) amend its Organizational Documents;
               (b) authorize or issue any shares of capital stock or any
subscription, option, warrant, call right, preemptive right or other agreement
or commitment obligating the Company to issue, sell, deliver or transfer
(including any rights of conversion or exchange under any outstanding security
or other instrument) any economic, voting, ownership or any other type of
interest or security in such Company;
               (c) sell, transfer, dispose of, or agree to sell, transfer, or
dispose of, any material assets other than sales of inventory in the ordinary
course of business consistent with past practice;

-42-



--------------------------------------------------------------------------------



 



               (d) acquire any material assets other than purchases of inventory
in the ordinary course of business consistent with past practice, or acquire or
merge with any other Person;
               (e) change any financial or Tax accounting practice, policy or
method;
               (f) make any loan, advance or capital contributions to or
investment in any Person;
               (g) incur any indebtedness for borrowed money or enter into any
guarantee of such indebtedness;
               (h) cancel or forgive any material debts or claims or redeem or
repay any Indebtedness;
               (i) grant any Encumbrance on any asset, other than any Permitted
Encumbrance;
               (j) become a guarantor with respect to any obligation of any
other Person, (2) assume or otherwise became obligated for any obligation of
another Person for borrowed money, or (3) agree to maintain the financial
condition of any other Person;
               (k) (1) enter into any material Contract, or amend or terminate
(other than upon expiration in accordance with its terms) in any respect that is
or was material and adverse to the Company any material Contract to which the
Company is or was a party, or (2) waive, release or assign any material right or
claim under any such material Contract;
               (l) (1) fail to prepare and timely file all Tax Returns relating
to such Company required to be filed by it during such period or timely withhold
and remit any employment Taxes applicable to such Company, (2) file any amended
Tax Return, (3) make or change any election with respect to Taxes, or (4) settle
or compromise any Tax liability, enter into any Tax closing agreement, surrender
any right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment or took any other
similar action relating to any Tax;
               (m) fail to preserve, or fail to prevent any degradation in, such
Company’s relationship with any of its suppliers, customers or others having
material business relations with such Company;
               (n) (1) adopt, enter into, amend or terminate any Company Benefit
Plan, bonus, profit-sharing, compensation, severance, termination, pension,
retirement, deferred compensation or other employee benefit plan, agreement,
trust, fund or other arrangement for the benefit or welfare of any individual,
except as required to comply with applicable Law, (2) enter into or amend any
employment arrangement or relationship with any new or existing employee that
had or will have the legal effect of any relationship other than at-will
employment, (3) increase the compensation or any fringe benefit of any director,
officer or management-level employee or pay any benefit to any director, officer
or management-level employee, other than pursuant to a then-existing plan or
arrangement and in amounts consistent with past practice, or

-43-



--------------------------------------------------------------------------------



 



(4) grant any award to any director, officer or management-level employee under
any bonus, incentive, performance or other compensation plan or arrangement
(including the removal of any existing restriction in any benefit plan or
agreement or award made thereunder); or
               (o) authorize, commit or agree to take any of the foregoing
actions.
          6.3 Regulatory and Other Authorizations; Consents; Permits. Each party
hereto shall use its commercially reasonable efforts to obtain and provide all
authorizations, notifications, consents, orders and approvals of any
Governmental Authority that may be or become necessary for its execution and
delivery of, and the performance of its obligations pursuant to, this Agreement
and will cooperate fully with the other party in promptly seeking to obtain all
such authorizations, consents, orders and approvals. The Sellers, Purchaser and
the Company shall each use commercially reasonable efforts to obtain, as soon as
practicable, the consent of each other Person that is required under any
Contract, Lease, Permit or otherwise as a result of the transactions
contemplated by this Agreement; provided, however, that prior to the Closing,
Purchaser shall not contact such Persons without the prior written consent of
the Company, and that the responsibility for obtaining such consents is that of
the Seller Parties. Without limiting the generality of the foregoing, Purchaser
agrees to provide such assurances as to financial capability, resources and
credit worthiness as may be reasonably requested by any Person whose consent or
approval is sought hereunder; provided, however, that Purchaser is not required
to make any payment to any other Person regarding any authorizations, consents,
orders or approvals.
          6.4 Confidentiality. For a period of five years from the Closing Date
(except for all trade secrets of either Company, for which the period shall
continue until it is no longer a trade secret as a result of disclosure of such
information by persons other than the Sellers and their employees and
representatives) each Seller will hold, and will use its reasonable best efforts
to cause its representatives and Affiliates to hold, in confidence, except to
the extent required by applicable Law, all confidential information regarding
either Company, except to the extent that such information can be shown to have
been (i) previously known on a nonconfidential basis by such Seller, (ii) in the
public domain through no fault of such Seller or (iii) later lawfully acquired
by such Seller from sources (other than either Company or its employees, or the
Purchaser or any of its subsidiaries) that are not under a non-disclosure or
confidentiality obligation in favor of either Company or the Purchaser or any of
its subsidiaries; provided, that such Seller may disclose such information
(A) to its representatives who need to know such information for purposes of
participating in the evaluation, negotiation and/or execution of the
transactions contemplated by this Agreement and the Ancillary Documents so long
as such persons are informed by such Seller of the confidential nature of such
information and are directed by such Seller to treat such information
confidentially and (B) to the extent required to defend any claim asserted
against such Seller or assert any claim that may be available to such Seller.
The Seller shall be responsible for any failure to treat such information
confidentially by such persons. Each Seller specifically acknowledges and agrees
that (1) this Section 6.4 and each term hereof are reasonable and necessary to
ensure that the Purchaser receives the expected benefits of acquiring the Shares
and the Membership Interests, (2) the Purchaser has refused to enter into this
Agreement in the absence of this Section 6.4 and (3) breach of this Section 6.4
will harm the Purchaser to such an extent that monetary damages alone would be
an inadequate remedy. Therefore, in the event of a breach by any Seller of this
Section 6.4, the Purchaser (in

-44-



--------------------------------------------------------------------------------



 



addition to all other remedies the Purchaser may have) will be entitled to seek
a temporary restraining order, injunction and other equitable relief (without
posting any bond or other security) restraining the Seller from committing or
continuing such breach.
          6.5 Publicity. Except as may be required by applicable Law and
regulations, no Seller Party shall, or shall allow any of its Affiliates, to
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without prior
consent of Purchaser. Purchaser shall use reasonable efforts to provide Sellers’
Representative with prior notice of, and an opportunity to review and comment
on, the initial public announcement of the transactions contemplated hereby,
provided that the timing and contents of such announcement shall remain in
Purchaser’s sole discretion.
          6.6 Indemnification of Officers and Directors. For a period of not
less than six years after the Closing, Purchaser shall, and shall cause each
Company to, (i) indemnify, defend and hold harmless the officers, directors,
employees and agents of such Company to the fullest extent permitted under
applicable Law against Damages arising out of claims brought or made by third
parties based on the actions of such persons in their capacities as officers,
directors, employees or agents of such Company prior to the Closing, and
(ii) maintain in full force and effect and honor, all obligations to indemnify
the officers, directors, employees and agents of such Company and to advance
expenses existing in favor of such persons in effect as of the Closing Date
under the laws of such Company’s jurisdiction of organization or as provided in
the Organizational Documents of such Company or in any written agreement between
such Company, on the one hand, and any such Person, on the other hand.
          6.7 Tax Matters. The following provisions shall govern the allocation
of responsibility as between Purchaser and Sellers for certain tax matters
following the Closing Date:
               (a) Tax Periods Ending On or Before the Closing Date. Purchaser
shall prepare or cause to be prepared and file or cause to be filed all Tax
Returns for the Companies for all periods ending on or prior to the Closing Date
(the “Pre-Closing Tax Period”) which are filed after the Closing Date. Purchaser
shall permit Sellers’ Representative to review and comment on each such Tax
Return described in the preceding sentence at least 15 days prior to the due
date for such Tax Returns and shall make such revisions to such Tax Returns as
are reasonably requested by Sellers’ Representative. Sellers shall reimburse
Purchaser for Taxes of the Companies with respect to all Pre-Closing Tax
Periods. Such reimbursement payment will be made at least 3 days before payment
by Purchaser or the Companies of such Taxes to the extent such Taxes in the
aggregate exceed the aggregate amount of Taxes reflected in Final Net Working
Capital.
               (b) Tax Periods Beginning Before and Ending After the Closing
Date. Purchaser shall prepare or cause to be prepared and file or cause to be
filed any Tax Returns of the Companies for Tax periods which begin before the
Closing Date and end after the Closing Date. Purchaser shall permit Sellers’
Representative to review and comment on each such Tax Return described in the
preceding sentence at least 15 days prior to the due date for such Tax Returns
and shall make such revisions to such Tax Returns as are reasonably requested by
Sellers’ Representative. Sellers shall pay to Purchaser within 3 days before the
date on which

-45-



--------------------------------------------------------------------------------



 



Taxes are paid with respect to such periods an amount equal to the portion of
such Taxes which relates to the portion of such Tax period ending on the Closing
Date to the extent such Taxes in the aggregate exceed the aggregate amount of
Taxes reflected in the Final Net Working Capital. For purposes of this
Section 6.7, in the case of any Taxes that are imposed on a periodic basis and
are payable for a taxable period that includes (but does not end on) the Closing
Date, the portion of such Tax which relates to the portion of such taxable
period ending on the Closing Date shall (x) in the case of any Taxes other than
Taxes based upon or related to income or receipts, be deemed to be the amount of
such Tax for the entire taxable period multiplied by a fraction the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the number of days in the entire taxable period, and
(y) in the case of any Tax based upon or related to income or receipts be deemed
equal to the amount which would be payable if the relevant taxable period ended
on the Closing Date. All determinations necessary to give effect to the
foregoing allocations shall be made in a manner consistent with prior practice
of the applicable Company.
               (c) Cooperation on Tax Matters. Purchaser and the Seller Parties
shall cooperate fully, as and to the extent reasonably requested by the other
party, in connection with the filing of Tax Returns pursuant to this Section 6.7
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The party that is liable for the payment of any
Taxes under this Agreement shall control such audit, litigation or other
proceeding with respect to such Taxes and shall control the decision as to any
settlement. Such party shall also pay all costs and expenses in connection with
such audit, litigation or other proceeding (including any cost of cooperation of
the other party). The Companies and Sellers agree (i) to retain all books and
records with respect to Tax matters pertinent to the Companies relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Purchaser or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
the Companies or Sellers, as the case may be, shall allow the other party to
take possession of such books and records.
               (d) Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be paid by the
Sellers when due, and the Sellers will, at their own expense, file all necessary
Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable law, Purchaser will, and will cause its Affiliates to,
join in the execution of any such Tax Returns and other documentation.
               (e) Post-Closing Notification for non-Canadian Sellers. The
Purchaser shall complete a “Notification of an Acquisition of Treaty-Protected
Property from a Non-Resident Vendor” form T2062C with respect to each
non-Canadian CA Company Seller that is listed on Section 3.14(i) of the
Disclosure Schedule. Each such Seller shall complete the “Non-

-46-



--------------------------------------------------------------------------------



 



resident Vendor Certification” Part D of such T2062C. The Purchaser shall file
such completed forms T2062C in respect of each non-Canadian CA Company Seller on
or before the date that is 30 days after the Closing Date in the manner required
by applicable laws and shall provide each non-Canadian CA Company Seller with
evidence of such timely filing in a form satisfactory to each such Seller,
acting reasonably.
          6.8 Further Assurances. Each party will execute, acknowledge and
deliver such documents and instruments reasonably requested by the other party,
and will take any other action consistent with the terms of this Agreement that
may reasonably be requested by the other party, for the purpose of giving effect
to the transactions contemplated by this Agreement.
          6.9 Post-Closing Maintenance of Records. The Purchaser shall:
(i) maintain all books and other records, including without limitation, Tax
Returns of the Company (the “Records”) for 7 years after the Closing Date,
(ii) grant the Sellers access to the Records at any reasonable time, and from
time to time, upon request by the Sellers in connection with any reasonable
business purpose; and (iii) permit Sellers to make copies of such Records for
the foregoing purposes, at Sellers’ expense. The Sellers may retain copies of
such Records as they deem necessary after the Closing.
          6.10 Employees and Employee Benefit Plans.
               (a) Purchaser agrees that for a one year period following the
Closing it shall, or shall cause one of its Affiliates to, provide the Affected
Employees with employee benefits and compensation that are substantially
comparable in the aggregate either to (i) those provided to other similarly
situated employees of the Purchaser or (ii) those provided as of the Closing
Date to the Affected Employees by the Companies. For purposes of this Agreement,
“Affected Employees” shall mean Employees and former employees of the Companies
as of the Closing Date and, if applicable, any of their dependents,
beneficiaries, qualified beneficiaries under COBRA and alternate payees.
               (b) Nothing contained herein shall obligate Purchaser to employ,
or offer to employ, or cause the Companies to continue to employ, any current or
former employee of either Company, to retain any Employees for any specific
period, to institute or maintain any levels of compensation or benefit plans or
arrangements, or otherwise to take or continue any actions with respect to the
Employees after the Closing, it being understood that no Employee is intended to
or shall receive by reason of this Agreement, other than by operation of law due
to the consummation of the transactions contemplated herein, any direct or third
party beneficiary rights against Purchaser.
               (c) Except as expressly set forth in this Agreement, Purchaser
shall have at all times complete discretion to determine the specific benefit
plans, programs, policies and arrangements to be provided to Employees; however,
Employees shall be given credit for purposes of eligibility and vesting under
each employee benefit plan, program, policy or arrangement of Purchaser or any
Affiliate thereof in which the Employees are eligible to participate for all
service with the applicable Company (to the extent such credit was given for a
similar purpose by a comparable employee benefit plan, program, policy or
arrangement, if any, of the applicable Company). Purchaser shall take all
reasonable steps to ensure that each

-47-



--------------------------------------------------------------------------------



 



Employee’s vacation and personal time off accrued through the Closing Date shall
continue to be honored after the Closing Date.
          6.11 Purchaser Shareholder Approval.
               (a) The Seller Parties acknowledge that, in order to issue shares
of Purchaser Common Stock pursuant to Section 2.5 hereof, Purchaser will be
required by applicable Law and regulations (including the Minnesota Business
Corporation Act and the rules and regulations of the SEC and the NASDAQ stock
market ) to first obtain the approval of its shareholders (the “Purchaser
Shareholder Approval”) with respect to (i) an amendment to the Purchaser’s
articles of incorporation and (ii) certain other matters in connection with the
issuance of such shares and other matters in connection with the Financing
Agreement, as required by the rules and regulations of the NASDAQ stock market.
After the date of this Agreement, Purchaser shall prepare and cause to be filed
with the SEC a proxy statement (the “Proxy Statement”) in connection with a
meeting of Purchaser’s shareholders for the purpose of seeking the Purchaser
Shareholder Approval (the “Purchaser Shareholders Meeting”). Purchaser shall use
all reasonable efforts (i) to cause the Proxy Statement to comply with the rules
and regulations promulgated by the SEC, (ii) to respond promptly to any comments
of the SEC on the Proxy Statement, and (iii) to cause the Proxy Statement to be
mailed to Purchaser’s shareholders. The Seller Parties shall use all reasonable
efforts to provide, or assist Purchaser in the preparation of, all information
about the Seller Parties and the transactions contemplated hereby that is
required by applicable Law and regulations (including the Minnesota Business
Corporation Act and the rules and regulations of the SEC and the NASDAQ stock
market ) to be included in the Proxy Statement.
               (b) The Purchaser’s board of directors (the “Board”) has
determined to recommend that the Purchaser’s shareholders approve of all matters
necessary to give the Purchaser Shareholder Approval, and to include a statement
to that effect in the Proxy Statement and in any additional soliciting materials
relating to the Purchaser Shareholders Meeting (the “Purchaser Board
Recommendation”). The Purchaser will, and will use its best efforts to, within
one-hundred twenty (120) days after the date hereof (and in any event no later
than the date of the next annual meeting of shareholders of the Purchaser), in
accordance with its articles of incorporation and bylaws, and with applicable
law (including the Minnesota Business Corporation Act and the rules and
regulations of the SEC and the Nasdaq), duly call, give notice of, and convene
and hold the Purchaser Shareholders Meeting, regardless of whether the Purchaser
Board Recommendation is later withdrawn or modified in a manner adverse to the
Purchasers. Except to the extent the Board determines on advice of counsel to be
restricted from doing so by its fiduciary duties to the shareholders of the
Purchaser under applicable law, (i) the Board will include the Purchaser Board
Recommendation in the Proxy Statement and in any additional soliciting materials
relating to the Purchaser Shareholders Meeting, and (ii) the Purchaser Board
Recommendation shall not be withdrawn or modified in a manner adverse to the
Purchasers, and no resolution by the Board or any committee thereof to withdraw
or modify the Purchaser Board Recommendation in a manner adverse to the
Purchasers shall be adopted. The Purchaser will use its best efforts to solicit
and obtain the Shareholder Approval.

-48-



--------------------------------------------------------------------------------



 



          6.12 Covenant Not to Compete.
               (a) Each Seller hereby agrees that, throughout the period that
begins on the Closing Date and ends on the third anniversary of the Closing Date
(the “Non-Compete Period), except for the covenants and restrictions contained
in Section 6.12(a)(iv) hereof which will last indefinitely, such Seller will not
at any time directly or indirectly:
                    (i) own, operate, invest in, lend money to, consult with,
render services to, act as agent for, acquire or hold any interest in (i) any
business of any nature that competes with any business owned or operated by the
Companies as of the Closing Date or (ii) any corporation, partnership,
association or other entity of any nature that owns, operates or has an interest
in any business described in the immediately preceding clause (i) (except that
nothing herein will prohibit any Seller from owning not more than one percent of
the outstanding shares of any class of stock of a corporation if such class of
stock is regularly traded on a recognized national securities exchange);
                    (ii) solicit, request, advise or induce any present or
potential customer, supplier or other business contact of the Companies to
cancel, curtail or otherwise adversely change its relationship with the
Companies;
                    (iii) criticize or disparage in any manner or by any means
(whether written or oral, express or implied) Purchaser, either Company or any
aspect of Purchaser’s or the Company’s management, policies, operations,
products, services, practices or personnel; or
                    (iv) use any name to promote a separate business that
includes (i) the words “Turnpike” or “Global” or “Technologies,” or any
confusingly similar combination or variation of any of such words, in any
geographical area or (ii) any other name that implies a connection or
affiliation with Purchaser or the Companies.
               (b) The Sellers specifically acknowledge and agree that (1) this
Section 6.12 and each term hereof are reasonable and necessary to ensure that
the Purchaser receives the expected benefits of acquiring the Shares and the
Membership Interests, (2) the Purchaser has refused to enter into this Agreement
in the absence of this Section 6.12 and (3) breach of this Section 6.12 will
harm the Purchaser to such an extent that monetary damages alone would be an
inadequate remedy. Therefore, in the event of a breach by any Seller of this
Section 6.12, the Purchaser (in addition to all other remedies the Purchaser may
have) will be entitled to seek a temporary restraining order, injunction and
other equitable relief (without posting any bond or other security) restraining
the Sellers from committing or continuing such breach.
          6.13 No Shopping. From the date of this Agreement until the earlier of
the Closing or the termination of this Agreement pursuant to Article IX, none of
the Seller Parties will, and the Seller Parties will cause their Affiliates and
representatives not to, directly or indirectly, solicit, encourage, facilitate,
participate, or engage in (including by way of discussions, negotiations, or
furnishing any nonpublic information concerning the businesses, properties, or
assets of the Companies), any proposal made by a Person other than the Purchaser

-49-



--------------------------------------------------------------------------------



 



for a merger or other business combination involving either Company, for the
acquisition of any equity or ownership interest in either Company, or for the
acquisition of a substantial portion of the assets of either Company.
          6.14 Lock-Up and Sale Limitation Agreement. Each Seller agrees that,
(i) from the date the Purchaser Shareholder Approval is obtained, and (ii) from
each of the dates upon which the First Earnout Amount, Second Earnout Amount and
Third Earnout Amount are paid (if at all, in each case), through the 6 month
anniversary of each such date (the “Lock-Up Periods”), such Seller will not,
without the prior written consent of Purchaser, (a) offer, sell, contract to
sell, pledge or otherwise dispose of (“Transfer”), directly or indirectly, any
shares of Purchaser Common Stock or securities convertible into or exchangeable
or exercisable for any shares Purchaser Common Stock, (b) enter into a
transaction which would have the same effect, or enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of shares of Purchaser Common Stock, or (c) publicly
disclose the intention to make any such offer, sale, pledge or disposition, or
to enter into any such transaction, swap, hedge or other arrangement; provided
however that the Lock-Up Periods set forth in clause (ii) above shall only apply
to the Sellers listed on Exhibit E hereto. Further, each Seller listed on
Exhibit E agrees that, from the expiration of each Lock-Up Period through the
24 month anniversary of such expiration, such Seller shall not directly or
indirectly Transfer during any continuous three (3) month period a number of
shares of Purchaser Common Stock that exceeds one percent of the Company’s
outstanding common stock (as shown on the most recent report or statement
published by the Company as of the date of Transfer)
          6.15 Registration of Purchaser Common Stock. Purchaser shall use its
reasonable best efforts to cause any shares of Purchaser Common Stock issued
pursuant to this Agreement to be registered with the SEC for resale by the CA
Company Sellers holding such shares on a registration statement on Form S-3 (the
“Registration Statement”); provided, however, that the foregoing covenant shall
not apply to any shares of Purchaser Common Stock issued pursuant to this
Agreement that may be sold in compliance with Rule 144 following expiration of
the Lock-Up Period.
          6.16 Audit. The Purchaser shall be responsible for payment of the fees
and expenses of the independent auditor incurred in connection with preparation
of the Combined Audited Financial Statements.
          6.17 Financing Agreement. Purchaser shall consummate the transactions
contemplated by the Financing Agreement simultaneously with the Closing
hereunder.
ARTICLE VII
CONDITIONS PRECEDENT TO PURCHASER’S PERFORMANCE
          The obligation of Purchaser to consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, unless waived in writing by
Purchaser:

-50-



--------------------------------------------------------------------------------



 



          7.1 Accuracy of Sellers’ Representations and Warranties. The
representations and warranties of Sellers contained in this Agreement shall be
true and correct when made and on and as of the Closing Date as though made at
that time (without regard to any “material,” “materiality” or “Material Adverse
Effect” qualifications included therein (other than defined terms such as
“Material Customers” and “Material Contracts”) and except for those
representations and warranties that speak as to a stated date, in which case
such representation shall be true and correct as of such date), except to the
extent that the failure of the representations and warranties of Sellers, taken
as a whole, to be true and correct would not reasonably be expected to have a
Material Adverse Effect, to materially delay the Closing or to materially and
adversely affect the ability of Purchaser or Sellers to consummate the
transactions contemplated by this Agreement.
          7.2 Performance of Seller Parties’ Covenants. All covenants,
agreements and obligations required by the terms of this Agreement to be
performed, satisfied or complied with by any Seller Party at or before the
Closing Date shall have been duly and properly performed, satisfied and complied
with at or before the Closing Date.
          7.3 No Governmental Order or Adverse Law. There shall not be any
applicable Law that restrains, prohibits or enjoins (whether temporarily,
preliminarily or permanently) consummation of any transaction contemplated
herein that has been enacted, issued, promulgated, enforced or entered. There
shall not be any pending or threatened proceeding, order, writ, judgment,
injunction, decree, stipulation, determination or award by any Governmental
Authority that seeks to restrain, prohibit or enjoin (whether temporarily,
preliminarily or permanently), or that reasonably could cause the rescission of,
or otherwise challenge the validity of, the consummation of any transaction
contemplated herein.
          7.4 Deliverables. Purchaser shall have received from each Seller each
of the deliverables described in Section 10.2.
          7.5 Contemporaneous Closing. All conditions of closing for the benefit
of the Purchaser under the Frey Purchase Agreement shall have been satisfied or
shall have been waived by it and the transactions contemplated thereby shall
have closed as contemplated thereby.
          7.6 No Material Adverse Effect. Since the date of this Agreement,
there shall not have been any Material Adverse Effect.
          7.7 Required Consents. The Sellers shall have obtained and delivered
to Purchaser a written consent to the transactions contemplated by this
Agreement, in form and substance reasonably acceptable to Purchaser, from each
of the parties (and with respect to each of the contracts or other instruments)
set forth on Exhibit D.
          7.8 Good Standings. Purchaser shall have been furnished with
certificates from appropriate authorities, dated within 5 days of the Closing
Date, as to the good standing of each Company and each Seller that is not a
natural person, in their respective jurisdictions of incorporation or formation,
as applicable.

-51-



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONDITIONS PRECEDENT TO SELLERS’ PERFORMANCE
          The obligation of Sellers to consummate the transactions contemplated
by this Agreement is subject to the satisfaction, at or before the Closing Date,
of each of the following conditions, unless waived in writing by Sellers:
          8.1 Accuracy of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser contained in this Agreement shall be
true and correct when made and on and as of the Closing Date as though made at
that time (without regard to any “materiality” qualifications included therein),
except to the extent that the failure of the representations and warranties of
Purchaser, taken as a whole, to be true and correct would not reasonably be
expected to materially delay the Closing or to materially and adversely affect
the ability of Purchaser to consummate the transactions contemplated by this
Agreement.
          8.2 Performance of Purchaser’s Covenants. All covenants, agreements
and obligations required by the terms of this Agreement to be performed,
satisfied or complied with by Purchaser at or before the Closing Date shall have
been duly and properly performed, satisfied and complied with by Purchaser at or
before the Closing Date.
          8.3 No Governmental Order or Adverse Law. There shall not be any
applicable Law that restrains, prohibits or enjoins (whether temporarily,
preliminarily or permanently) consummation of any transaction contemplated
herein that has been enacted, issued, promulgated, enforced or entered. There
shall not be any pending or threatened proceeding, order, writ, judgment,
injunction, decree, stipulation, determination or award by any Governmental
Authority that seeks to restrain, prohibit or enjoin (whether temporarily,
preliminarily or permanently), or that reasonably could cause the rescission of,
or otherwise challenge the validity of, the consummation of any transaction
contemplated herein.
          8.4 Deliverables. Sellers shall have received from Purchaser each of
the deliverables described in Section 10.3.
ARTICLE IX
TERMINATION PRIOR TO CLOSING
          9.1 Termination. This Agreement and the transactions contemplated
hereby may be terminated at any time prior to Closing:
               (a) By the mutual written consent of Purchaser and Sellers;
               (b) By Purchaser, by prior written notice to the Sellers, if
(1) any of the Sellers or either Company commits a material breach of any of the
terms of this Agreement, and (2) such breach is not cured within 15 days after
Purchaser has notified Sellers of its intent to terminate pursuant to this
Section 9.1(b); or
               (c) By Sellers, by prior written notice to Purchaser, if
(1) Purchaser commits a material breach of any of the terms of this Agreement,
and (2) such breach is not

-52-



--------------------------------------------------------------------------------



 



cured within 15 days after the Sellers have notified Purchaser of their intent
to terminate pursuant to this Section 9.1(c).
          9.2 Effect on Obligations. Termination of this Agreement pursuant to
Section 9.1 shall terminate all obligations of the parties hereunder, and upon
such termination this Agreement shall become void and have no effect without any
liability on the part of any party, except for the obligations under 6.5
(Publicity), 11.2 (Indemnification Obligations), and Article XII (Miscellaneous
Provisions); provided, however, that termination shall not relieve any party
defaulting or breaching this Agreement from any liability for such default or
breach (or be deemed a waiver of any right of the non-defaulting or
non-breaching party in connection therewith). The exercise of a right of
termination of this Agreement is not an election of remedies.
ARTICLE X
THE CLOSING
          10.1 Closing. Subject to the satisfaction and/or waiver of the
conditions set forth herein, the consummation of the sale and purchase of the
Shares and the Membership Interests (the “Closing”) shall occur on the date
hereof following satisfaction and/or waiver of the conditions to the Closing
(other than conditions that by their nature are to be satisfied at Closing, but
subject to the satisfaction or waiver of such conditions at Closing) or on such
other date as may be mutually agreed to by the parties (the “Closing Date”).
Closing will be effective as of 12:01 a.m. on the Closing Date.
          10.2 Sellers’ Obligations. At the Closing, each Seller shall deliver
to Purchaser:
               (a) the certificate(s) representing the Shares and the Membership
Interests being sold by such Seller, accompanied by stock or membership interest
transfer power(s), as applicable, duly executed on behalf of such Seller, and
otherwise in a form acceptable for transfer on the books of the applicable
Company and approved in advance by the Purchaser (such approval not to be
unreasonably withheld);
               (b) a certificate, dated the Closing Date, from each of the
Companies and such Seller, signed by an authorized officer of each Company and
by such Seller (or by an authorized officer of such Seller, if such Seller is
not a natural person), certifying that the conditions specified in Section 7.1
and Section 7.2 above have been fulfilled;
               (c) a duly executed resignation, effective as of the Closing,
from each director of the CA Company and each director/manager of the US
Company;
               (d) the true, correct and complete minute books and ownership
records of each Company;
               (e) a certificate of a duly authorized officer of such Seller, if
such Seller is not a natural person, in a form approved in advance by Purchaser
(such approval not to be unreasonably withheld), dated the Closing Date and
executed by such officer, certifying (1) that attached thereto is a true,
correct and complete copy of the Organizational Documents of

-53-



--------------------------------------------------------------------------------



 



such Seller, in each case as are then in full force and effect, (2) that
attached thereto is a true, correct and complete copy of the resolutions of the
Board of Directors (or other managing body) of such Seller authorizing the
execution, delivery and performance of this Agreement and each Ancillary
Document of such Seller and the transactions contemplated herein and therein, in
each case as are then in full force and effect, and (3) as to the incumbency and
signatures of the officers or other authorized persons of such Seller;
               (f) a certificate of a duly authorized officer of the CA Company,
in a form approved in advance by Purchaser (such approval not to be unreasonably
withheld), dated the Closing Date and executed by such officer, certifying
(1) that attached thereto is a true, correct and complete copy of the
Organizational Documents of the CA Company, in each case as are then in full
force and effect, (2) that attached thereto is a true, correct and complete copy
of the resolutions of the Board of Directors of the CA Company authorizing the
execution, delivery and performance of this Agreement and each Ancillary
Document of the CA Company and the transactions contemplated herein and therein,
in each case as are then in full force and effect and (3) as to the incumbency
and signatures of the officers of the CA Company; and
               (g) a certificate of a duly authorized officer of the US Company,
in a form approved in advance by Purchaser (such approval not to be unreasonably
withheld), dated the Closing Date and executed by such officer, certifying
(1) that attached thereto is a true, correct and complete copy of the
Organizational Documents of the US Company, in each case as are then in full
force and effect, (2) that attached thereto is a true, correct and complete copy
of the resolutions of the board of directors (or other managing body) of the US
Company authorizing the execution, delivery and performance of this Agreement
and each Ancillary Document of the US Company and the transactions contemplated
herein and therein, in each case as are then in full force and effect and (2) as
to the incumbency and signatures of the officers of the US Company.
          10.3 Purchaser’s Obligations. At the Closing, Purchaser shall:
               (a) pay the Closing Cash Amount in accordance with Section 2.3;
               (b) deliver to the Sellers’ Representative a certificate, dated
the Closing Date, from Purchaser and signed by an authorized officer of
Purchaser, certifying that the conditions specified in Section 8.1 and
Section 8.2 above have been fulfilled; and
               (c) deliver to the Sellers’ Representative a certificate of a
duly authorized officer of Purchaser in a form approved in advance by Sellers
(such approval not to be unreasonably withheld), dated the Closing Date and
executed by such officer, certifying (1) that attached thereto is a true,
correct and complete copy of the Organizational Documents of Purchaser, in each
case as are then in full force and effect, (2) that attached thereto is a true,
correct and complete copy of the resolutions of the Board of Directors of
Purchaser, authorizing the execution, delivery and performance of this Agreement
and each Ancillary Document of Purchaser and the transactions contemplated
herein and therein, in each case as are then in full force and effect and (3) as
to the incumbency and signatures of the officers or other authorized persons of
Purchaser.

-54-



--------------------------------------------------------------------------------



 



ARTICLE XI
INDEMNIFICATION
          11.1 Survival of Representations and Warranties. All representations
and warranties under this Agreement shall survive the Closing through
September 30, 2010, at which date such representations and warranties shall
terminate; provided, however, that the representations and warranties set forth
in Sections 3.1, 3.2, 3.3, 3.14, 3.21, 4.1, 4.2, 4.3, 4.4, 5.1, 5.2, 5.3, 5.4,
and 5.6 (collectively, the “Specified Representations”) shall survive until the
expiration of the applicable statutes of limitations. For each claim for
indemnification under this Agreement regarding a breach of representation or
warranty that is made prior to the expiration of the survival period for such
representation or warranty, such claim and associated right to indemnification
will not terminate before final determination and satisfaction of such claim.
          11.2 Indemnification Obligations.
               (a) Indemnification by Sellers. Sellers shall indemnify and hold
harmless Purchaser and each Company (after Closing) and their respective
officers, directors, managers, members, and employees (collectively, the
“Purchaser Indemnified Parties”) from and against, and shall reimburse the
Purchaser Indemnified Parties for, any and all Damages resulting from, arising
out of, based on, or relating to any untruth, inaccuracy or breach of
representation, warranty, covenant, or agreement of the Sellers or either
Company in this Agreement, the Disclosure Schedule, or any Ancillary Document.
The indemnification obligations of Sellers hereunder shall be joint and several;
provided, however, that the indemnification obligations of Sellers hereunder
shall be several (not joint and several) with respect to any (i) untruth or
inaccuracy of the representations and warranties set forth in Article IV and
(ii) breaches of any covenant or agreement by a Seller.
               (b) Indemnification by Purchaser. Purchaser shall, and from and
after the Closing, the Companies shall, indemnify and hold harmless Sellers,
their Affiliates and any of their respective officers, directors and employees
(collectively, the “Seller Indemnified Parties”) from and against, and shall
reimburse the Seller Indemnified Parties for, any and all Damages, resulting
from, arising out of, based on, or relating to any untruth, inaccuracy or breach
of representation, warranty, covenant, or agreement of Purchaser in this
Agreement, the Disclosure Schedule, or any Ancillary Document.
               (c) Limitations on Liability. Notwithstanding the rights of the
Indemnified Parties to indemnification under this Article XI, and except with
respect to claims for fraud or intentional misrepresentation, or claims for
breaches of covenants, an Indemnifying Party’s indemnification obligations to
the Indemnified Party shall be limited as follows:
                    (i) an Indemnifying Party shall only be liable for Damages
that are based on an untruth, inaccuracy or breach of representation or warranty
in this Agreement, the Disclosure Schedule or any Ancillary Document, other than
a breach of the Specified Representations (which shall not be so limited), if
and to the extent such Damages exceed $50,000 in the aggregate (the
“Deductible”); provided, however, that if the aggregate amount of such Damages
exceeds the Deductible, then Indemnifying Party will be obligated for all such
Damages, subject to the other terms of this Article XI;

-55-



--------------------------------------------------------------------------------



 



                    (ii) the aggregate amount of all Sellers’ liability for
Damages under this Article XI on the one hand, and the aggregate amount of
Purchaser’s liability for Damages under this Article XI on the other hand, other
than for breaches of the Specified Representations (which shall not be so
limited), shall not exceed the First Earnout Amount (the “Cap”); and
                    (iii) Purchaser’s sole recourse for indemnification claims
by it under this Article XI, except with respect to claims for breaches of the
Specified Representations, shall be pursuant to Section 11.7.
               (d) Claims for Indemnity. Whenever a claim for Damages shall
arise for which an Indemnified Party shall be entitled to indemnification
hereunder other than a third party claim addressed by Section 11.2(e), such
Indemnified Party shall notify the Indemnifying Party in writing within 15 days
of the first receipt of notice of such claim, and in any event within such
shorter period as may be necessary for the Indemnifying Party to take
appropriate action to resist such claim. Such notice shall specify in reasonable
detail the facts and circumstances known to the Indemnified Party regarding the
claim and shall explain in reasonable detail the basis on which the Indemnified
Party claims a right to indemnity, including citation to relevant sections of
this Agreement, and, if estimable, shall estimate the amount of the liability
arising therefrom. The failure to provide such notice shall not result in a
waiver of any right to indemnification hereunder except to the extent, and only
to the extent, the Indemnifying Party is able to demonstrate it was prejudiced
by such failure. If the Indemnifying Party shall be duly notified of such
indemnity claim, the parties shall attempt to settle and compromise the same, or
if unable to do so within 30 days of the Indemnified Party’s delivery of notice
of indemnity claim, the parties may pursue such legal proceedings as may be
lawfully available to them. Any rights of indemnification established by reason
of such settlement or proceedings shall thereafter be paid and satisfied by the
Indemnifying Party promptly after such date that the indemnified amount is
finally determined.
               (e) Defense of Third Party Claims. Upon receipt by the
Indemnifying Party of a notice from the Indemnified Party with respect to any
claim of a third party against the Indemnified Party for which the Indemnified
Party seeks indemnification hereunder, the Indemnifying Party shall have the
right to assume the defense of such claim, except if (i) the aggregate amount of
the potential obligations of the Indemnified Party regarding such claim is
reasonably likely to exceed the maximum obligations of the Indemnifying Party
under this Agreement regarding such claim, or (ii) it is reasonably likely that
such third party claim will adversely affect the Indemnified Party, other than
as a result of money damages. The Indemnifying Parties and the Indemnified
Parties shall cooperate to the extent reasonably requested by the other in
defense or prosecution thereof and shall furnish such records, information and
testimony and attend all such conferences, discovery proceedings, hearings,
trials and appeals as may be reasonably requested by the other in connection
therewith. To elect to conduct such defense, the Indemnifying Party must give
written notice of such election to the Indemnified Party within 15 days (or
within the shorter period, if any, during which a defense must be commenced for
the preservation of rights) after the Indemnified Party gives the corresponding
initial claim notice to the Indemnifying Party (otherwise, such right to conduct
such defense will be deemed waived). If the Indemnifying Party validly makes
such election, it will nonetheless lose such right to conduct such defense if it
fails to continue to actively and

-56-



--------------------------------------------------------------------------------



 



diligently conduct such defense. Also, if the Indemnifying Party validly makes
such election, the Indemnified Party will have the right to employ its own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the Indemnified Party (except that the Indemnifying Party will be
responsible for the fees and expenses of the Indemnified Party’s counsel if the
Indemnified Party reasonably concludes that counsel to the Indemnifying Party
has a conflict of interest), and will have the right to receive copies of all
notices, pleadings or other similar submissions regarding such defense. If the
Indemnifying Party has assumed the defense of any claim against the Indemnified
Party, the Indemnifying Party will keep the Indemnified Party reasonably
informed of all matters material to such defense and third party claim at all
stages thereof, and there will be no settlement or compromise of such third
party claim without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed). If the
Indemnifying Party does not assume the defense of a third party claim and
disputes the Indemnified Party’s right to indemnification, the Indemnified Party
shall have the right to assume control of the defense of such claim through
counsel of its choice in any manner that the Indemnified Party reasonably deems
appropriate, the costs of which shall be at the Indemnifying Party’s expense in
the event that the Indemnified Party’s right of indemnification is ultimately
established through settlement, compromise or other legal proceeding. In no
circumstance may the Indemnified Party compromise or settle a claim with a third
party for which it has an established right to indemnification from the
Indemnifying Party without first obtaining the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.
          11.3 Exclusive Remedy. Except for claims for fraud or intentional
misrepresentation or as otherwise expressly provided in this Agreement, the
indemnification provided in this Article XI will constitute the exclusive remedy
of the Purchaser Indemnified Parties and the Seller Indemnified Parties, as the
case may be, and their respective successors and assigns, from and against any
and all Damages asserted against, resulting to, imposed upon or incurred or
suffered by, any of them, directly or indirectly, as a result of, or based upon
or arising from the transactions contemplated by this Agreement, including
without limitation, any breach of any representation or warranty herein or the
non-fulfillment of any agreement or covenant herein or in any other agreement,
document, or instrument required hereunder.
          11.4 Materiality Qualifiers. For purposes of this Article XI, in
determining the amount of Damages resulting from, arising out of, based on, or
relating to an untruth, inaccuracy or breach of a representation or warranty in
this Agreement, the Disclosure Schedule or any Ancillary Document, all
“material,” “materiality” or “Material Adverse Effect” qualifications included
therein will be ignored, and such representation or warranty will for such
purpose be read and interpreted without regard to any such qualification
(provided that any such qualification will be taken into account to determine
whether an untruth, inaccuracy or breach of a representation or warranty has
occurred.
          11.5 Effect of Knowledge. No right or obligation under this Article XI
will be waived or otherwise affected by any knowledge of Purchaser or by any
investigation, due diligence or verification by or on behalf of Purchaser on or
before the date hereof or at or before Closing. All representations, warranties,
covenants and agreements herein will be deemed to be relied upon by each party,
and none will be waived by any failure to pursue any action or by consummation
of the transactions contemplated herein, except to the extent stated herein.

-57-



--------------------------------------------------------------------------------



 



          11.6 Adjustments to Purchase Price. Any payments made pursuant to this
Article XI shall be consistently treated as adjustments to the Purchase Price
for all purposes by Sellers and Purchaser.
          11.7 Right of Set Off. Purchaser will have the right to set off the
amount of any Damages related to any claim for indemnification under this
Agreement against the First Earnout Amount. Such right of set off will be
Purchaser’s sole recourse for indemnification claims by it under this
Article XI, except with respect to claims for breaches of the Specified
Representations.
          11.8 Patent Claims. The parties agree that, notwithstanding anything
else contained in this Agreement, the Sellers shall not have any liability
whatsoever to Purchaser or its affiliates (including liability for Damages,
liability under Section 11.2 or otherwise) for any demand, action, claim, suit
or other proceeding brought by any person at any time arising out of any
infringement, misappropriation or violation of any patent by either Company
unless, with respect to such patent proceeding, the Sellers have breached the
representations and warranties in Section 3.5 (Legal Proceedings, Orders and
Judgments) or 3.16(b) (Intellectual Property).
ARTICLE XII
MISCELLANEOUS PROVISIONS
          12.1 Fees and Expenses. Except as otherwise provided herein,
Purchaser, on the one hand, and the Sellers, on the other hand, shall pay all
costs and expenses incurred on behalf of such party(ies) in connection with the
negotiation, preparation and execution of this Agreement and the consummation of
the transactions contemplated hereby, including, without limitation, the fees
and expenses of attorneys and accountants; provided, however, that the fees and
expenses incurred by the Companies in connection with the negotiation,
preparation and execution of this Agreement and the consummation of the
transactions contemplated hereby, including, without limitation, the fees and
expenses of the Companies’ attorneys and accountants, will be the responsibility
of the Sellers. For the avoidance of doubt, any such fees and expenses incurred
by the Companies, to the extent not paid prior to the Closing Date, shall be
included in the calculation of Working Capital Liabilities (as defined on
Exhibit A hereto) for purposes of the adjustment contemplated by Section 2.4
hereof.
          12.2 Notices. All notices, requests, demands and other communications
made under this Agreement shall be in writing, correctly addressed to the
recipient as follows:

     
If to Purchaser (or either Company after the Closing):
  XATA Corporation
965 Prairie Center Drive
Eden Prairie, MN 55344
Attn: Mark Ties
Facsimile No.: (952) 641-5848

-58-



--------------------------------------------------------------------------------



 



     
with a copy to:
  Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Attn: Michael Coddington, Esq.
Facsimile No.: (612) 766-1600
 
   
If to Sellers’ Representative:
  Brendan Staub
Turnpike Global Technologies Inc.
2401 Bristol Circle, Suite C-100
Oakville, ON L6H 5S9
Facsimile No.: (416) 946-1106
 
   
with a copy to:
  WeirFoulds LLP
Attn: Ralph Kroman
The Exchange Tower
1600 — 130 King Street West
PO Box 480
Toronto, ON M5X1J5
Facsimile No.: 416-365-1876

Notices, requests, demands and other communications made under this Agreement
shall be deemed to have been duly given (i) upon delivery, if served personally
on the party to whom notice is to be given, (ii) on the date of receipt, refusal
or non-delivery indicated on the receipt if mailed to the party to whom notice
is to be given by registered or certified, postage prepaid or by air courier, or
(iii) upon confirmation of transmission, if sent by facsimile. Any party may
give written notice of a change of address in accordance with the provisions of
this Section 12.2 and after such notice of change has been received, any
subsequent notice shall be given to such party in the manner described at such
new address.
          12.3 Schedules. The inclusion of any information in any Schedule
attached hereto will not be deemed an admission or acknowledgment, in and of
itself and solely by virtue of the inclusion of such information in such
Schedule, that such information is required to be listed in such Schedule. The
headings, if any, of the individual sections of the Schedules are inserted for
convenience only and will not be deemed to constitute a part thereof or a part
of this Agreement. The Schedules are arranged in sections corresponding to the
sections of this Agreement for convenience, and the disclosure of an item in one
Schedule as an exception to a particular covenant, representation or warranty
will be deemed disclosed as an exception with respect to all other covenants,
representations or warranties to the extent that the relevance of such item to
such other covenants, representations or warranties is reasonably apparent on
the face of such item.
          12.4 Entire Agreement. This Agreement, together with the Disclosure
Schedule, and the Standard Non-Disclosure Agreement, dated July 1, 2009, between
Purchaser and the Companies, sets forth the entire agreement between the parties
with regard to the subject

-59-



--------------------------------------------------------------------------------



 



matter hereof, and supersedes all other prior agreements and understandings,
written or oral, between the parties or any of their respective Affiliates with
respect to such subject matter.
          12.5 Governing Law. The validity, construction and performance of this
Agreement, and any action arising out of or relating to this Agreement shall be
governed by the Laws of the State of Minnesota, without regard to the Laws of
such State as to choice or conflict of Laws.
          12.6 Waiver and Amendment. This Agreement may be amended,
supplemented, modified and/or rescinded only through an express written
instrument signed by all parties or their respective successors and permitted
assigns. Any party may specifically and expressly waive in writing any portion
of this Agreement or any breach hereof, but only to the extent such provision is
for the benefit of the waiving party, and no such waiver shall constitute a
further or continuing waiver of any preceding or succeeding breach of the same
or any other provision. The consent by one party to any act for which such
consent was required shall not be deemed to imply consent or waiver of the
necessity of obtaining such consent for the same or similar acts in the future,
and no forbearance by a party to seek a remedy for noncompliance or breach by
another party shall be construed as a waiver of any right or remedy with respect
to such noncompliance or breach.
          12.7 Assignment. Except as specifically provided otherwise in this
Agreement, neither this Agreement nor any interest herein shall be assignable
(voluntarily, involuntarily, by judicial process, operation of Law or
otherwise), in whole or in part, by any party without the prior written consent
of the other party, and any such attempted assignment shall be null and void.
          12.8 Successors and Assigns. Each of the terms, provisions and
obligations of this Agreement shall be binding upon, shall inure to the benefit
of, and shall be enforceable by the parties and their respective legal
representatives, successors and permitted assigns.
          12.9 No Third Party Beneficiaries. Except as otherwise specifically
set forth herein, nothing in this Agreement will be construed as giving any
Person, other than the parties to this Agreement and their successors and
permitted assigns, any right, remedy or claim under, or in respect of, this
Agreement or any provision hereof; provided, however, that, for greater
certainty, it is acknowledged that, for purposes of the indemnification
protection afforded by Article XI hereof, the Purchaser is entering into this
Agreement on its own behalf and as agent and trustee for the other Purchaser
Indemnified Parties and each of the Sellers is entering into this Agreement on
its own behalf and as agent and trustee for the Seller Indemnified Party(ies)
with which it is associated.
          12.10 Sellers’ Representative. Each Seller hereby appoints the
Sellers’ Representative as his or her attorney-in-fact, authorizing him to act
on such Seller’s behalf to supervise the Closing on behalf of the Sellers, to
execute and deliver any Ancillary Documents and any instruments of transfer or
other documents required of the Sellers and to receive all documents to be
delivered by Purchaser at the Closing, to take all actions (including giving any
approvals or consents) and make all decisions contemplated by this Agreement
(whether to be given before or after Closing), and take any other action
permitted or required by this Agreement

-60-



--------------------------------------------------------------------------------



 



or any Ancillary Document to be taken on behalf of the Sellers or any particular
Seller, and to administer all other matters related hereto. The Sellers’
Representative may be removed or replaced by one or more Sellers who together,
as of the date hereof, hold a majority of the outstanding common stock of the CA
Company; provided, that Purchaser consents to such replacement Sellers’
Representative, which consent will not be unreasonably withheld. Each of the
Sellers hereby agrees that (i) the Sellers’ Representative shall not have any
liability to any of the other Sellers for any actions or omissions in connection
with serving as the Sellers’ Representative absent willful misconduct or gross
negligence; (ii) Purchaser and its Affiliates shall have no liability to the
Sellers for any actions or omissions of the Sellers’ Representative and
Purchaser shall be entitled to rely upon any action, decision or direction
taken, omitted to be taken or given by the Sellers’ Representative without
further action or inquiry; and (iii) any requirement (under this Agreement or
any Ancillary Documents) that Purchaser make delivery to one or more Sellers
shall be deemed satisfied by delivery to the Sellers’ Representative. Each of
the CA Company Sellers agrees to reimburse the Sellers’ Representative for his,
her or its pro rata portion of any costs or expenses incurred by Sellers’
Representative in connection with serving as the Sellers’ Representative, in
each case based on such CA Company Seller’s Proportionate Interest.
          12.11 Severability. It is the desire and intent of the parties that
the provisions of this Agreement be enforced to the fullest extent permissible
under the Law and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any term or provision of this Agreement,
or the application thereof to any Person or circumstance, is adjudicated by a
court of competent jurisdiction to be invalid, prohibited or unenforceable in
any jurisdiction: (i) a substitute and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable in such
jurisdiction, the intent and purpose of the invalid, prohibited or unenforceable
provision; and (ii) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity, prohibition or unenforceability, nor shall such invalidity,
prohibition or unenforceability of such provision affect the validity or
enforceability of such provision, or the application thereof, in any other
jurisdiction.
          12.12 No Presumption. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.
          12.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single agreement.
          12.14 Facsimile Signatures. This Agreement and any other document or
agreement executed in connection herewith may be executed by delivery of a
facsimile copy of an executed signature page with the same force and effect as
the delivery of an originally executed signature page.

-61-



--------------------------------------------------------------------------------



 



          12.15 Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT IT MAY HAVE TO A JURY TRIAL IN ANY PROCEEDING EXISTING UNDER OR RELATING
TO THIS AGREEMENT OR ANY ANCILLARY DOCUMENT.
[The remainder of this page has been intentionally left blank. Signature page
follows.]

-62-



--------------------------------------------------------------------------------



 



[Signature page to Equity Purchase Agreement]
          IN WITNESS WHEREOF, each of the parties has executed this Agreement as
of the date first set forth above.

                              PURCHASER:       SELLERS’ REPRESENTATIVE:    
 
                            XATA CORPORATION                    
 
                            By:   /s/ Wesley Fredenburg       By:   /s/ Brendan
Staub                          
 
  Name:   Wesley Fredenburg           Name:   Brendan Staub    
 
  Title:   General Counsel and Secretary                    
 
                            THE CA COMPANY:                    
 
                            TURNPIKE GLOBAL TECHNOLOGIES INC.                  
 
 
                            By:   /s/ Colin Warkentin                          
                   
 
  Name:   Colin Warkentin                    
 
  Title:   President                    
 
                            THE US COMPANY:                    
 
                            TURNPIKE GLOBAL TECHNOLOGIES LLC                    
 
                            By:   /s/ Brendan Staub                            
                 
 
  Name:   Brendan Staub                    
 
  Title:   President and CEO                    

 



--------------------------------------------------------------------------------



 



[Signature page to Equity Purchase Agreement (continued)]
EACH OF THE SELLERS ACKNOWLEDGES AND AGREES THAT WEIRFOULDS LLP ACTS ONLY FOR
TURNPIKE GLOBAL TECHNOLOGIES INC. AND TURNPIKE GLOBAL TECHNOLOGIES LLC REGARDING
THIS AGREEMENT. WEIRFOULDS LLP DOES NOT REPRESENT ANY OF THE SELLERS OR THE
SELLERS’ REPRESENTATIVE WITH RESPECT TO THIS AGREEMENT OR ANY OTHER MATTERS.
EACH OF THE SELLERS AND THE SELLERS’ REPRESENTATIVE ACKNOWLEDGES THAT WEIRFOULDS
LLP HAS RECOMMENDED THAT EACH SUCH PERSON OBTAIN INDEPENDENT LEGAL ADVICE AND,
IF SUCH PERSON HAS NOT DONE SO, SUCH PERSON HEREBY WAIVES HIS, HER OR ITS RIGHT
TO INDEPENDENT LEGAL ADVICE.

                              CA COMPANY SELLERS:                    
 
                            BUFFALO CITY CENTER LEASING LLC       ONTARIO JV
HOLDINGS LLC    
 
                            By:   /s/ Jim Williams       By:   /s/ Jim Williams
                         
 
  Name:   Jim Williams           Name:   Jim Williams    
 
  Title:   President           Title:   President    
 
                            REBEL YOUTH PRODUCTIONS (2006) INC.       DUKE
CAPITAL HOLDINGS, LLC    
 
                            By:   /s/ Luke Metcalf       By:   /s/ Brendan Staub
                         
 
  Name:   Luke Metcalf           Name:   Brendan Staub    
 
  Title:   President           Title:   President    
 
                            /s/ Colin David Warkentin       /s/ Mark Cunningham
                  Colin David Warkentin       Mark Cunningham    
 
                            /s/ Rakinder Kalirai       /s/ Peter Blair          
        Rakinder Kalirai       Peter Blair    
 
                            /s/ Emily Carry       /s/ Steve Massey              
    Emily Carry       Steve Massey    
 
                            /s/ Narinder Bhogal       /s/ Rita Asturi          
        Narinder Bhogal       Rita Asturi    
 
                            /s/ Chris Sekula                                    
      Chris Sekula                    

 



--------------------------------------------------------------------------------



 



[Signature page to Equity Purchase Agreement (continued)]
EACH OF THE SELLERS ACKNOWLEDGES AND AGREES THAT WEIRFOULDS LLP ACTS ONLY FOR
TURNPIKE GLOBAL TECHNOLOGIES INC. AND TURNPIKE GLOBAL TECHNOLOGIES LLC REGARDING
THIS AGREEMENT. WEIRFOULDS LLP DOES NOT REPRESENT ANY OF THE SELLERS OR THE
SELLERS’ REPRESENTATIVE WITH RESPECT TO THIS AGREEMENT OR ANY OTHER MATTERS.
EACH OF THE SELLERS AND THE SELLERS’ REPRESENTATIVE ACKNOWLEDGES THAT WEIRFOULDS
LLP HAS RECOMMENDED THAT EACH SUCH PERSON OBTAIN INDEPENDENT LEGAL ADVICE AND,
IF SUCH PERSON HAS NOT DONE SO, SUCH PERSON HEREBY WAIVES HIS, HER OR ITS RIGHT
TO INDEPENDENT LEGAL ADVICE.

                      CA COMPANY SELLERS (continued):            
 
                    /s/ Anthony Nanula       /s/ Brad Georgal                  
Anthony Nanula       Brad Georgal    
 
                    /s/ Chris DiLalla       /s/ James F. Williams              
    Chris DiLalla       James F. Williams    
 
                    /s/ Bob Stolfo       /s/ Dave Decicco                   Bob
Stolfo       Dave Decicco    
 
                    STEVEN LINDSAY & LYNNE RYAN (JOINTLY)       GORDON FORBES &
LINDA FORBES (JOINTLY)    
 
                    /s/ Steven Lindsay       /s/ Gordon Forbes                  
Steven Lindsay       Gordon Forbes    
 
                    /s/ Lynne Ryan       /s/ Linda Forbes                  
Lynne Ryan       Linda Forbes    
 
                    US COMPANY SELLERS:            
 
                    TURNPIKE HOLDINGS INC.       /s/ Brendan Staub    
 
                   
 
              Brendan Staub     By:   /s/ Brendan Staub                        
     
 
  Name:   Brendan Staub       /s/ Derek Staub    
 
  Title:   President      
 
Derek Staub    

 